ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASES

(FEDERAL REPUBLIC OF GERMANY/DENMARK ;
FEDERAL REPUBLIC,OF GERMANY/NETHERLANDS)

JUDGMENT OF 20 FEBRUARY 1969

1969

COUR INTERNATIONALE DE JUSTICE

RECUEILYDES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(REPUBLIQUE FÉDÉRALE D’ALLEMAGNE/DANEMARK;
REPUBLIQUE FEDERALE D’ALLEMAGNE/PAYS-BAS)

ARRET DU 20 FEVRIER 1969
 

Official citation:
North Sea Continental Shelf, Judgment, 1.C.J. Reports 1969, p.3.

Mode officiel de citation:
Plateau continental de la mer du Nord, arrêt, C.1.J. Recueil 1969, p.3.

 

cme 327 |

 
20 FEBRUARY 1969

JUDGMENT

NORTH SEA CONTINENTAL SHELF CASES

(FEDERAL REPUBLIC OF GERMANY/DENMARK ;
FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(REPUBLIQUE FEDERALE D’ALLEMAGNE/DANEMARK;
REPUBLIQUE FEDERALE D’ALLEMAGNE/PAYS-BAS)

20 FEVRIER 1969

ARRET
1969
20 February
jeneral List:
Nos. 51 & 52

INTERNATIONAL COURT OF JUSTICE

YEAR 1969

20 February 1969

NORTH SEA CONTINENTAL SHELF CASES

(FEDERAL REPUBLIC OF GERMANY;DENMARK;
FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

Continental shelf areas in the North Sea—Delimitation as between adjacent
Stares—Advantages and disadvantages of the equidistance method-—Theory of
just and equitable apportionment—Incompatibility of this theory with the prin-
ciple of the natural appurtenance of the shelf to the coastal State—Task of the
Court relates to delimitation not apportionment.

The equidistance principle as embodied in Article 6 of the 1958 Geneva Con-
tinental Shelf Convention—Non-opposability of that provision to the Federal
Republic of Germany, either contractually or on the basis of conduct or estoppel.

Equidistance and the principle of natural appurtenance—Notion of closest
proximity—Critique of that notion as not being entailed by the principle of ap-
purtenance—Fundamental character of the principle of the continental shelf as
being the natural prolongation of the land territory.

Legal history of delimitation—Truman Proclamation—lInternational Law
Commission—1958 Geneva Conference—Acceptance of equidistance as a purely
conventional rule not reflecting or crystallizing a rule of customary international
law—Effect in this respect of reservations article of Geneva Convention—Sub-
sequent State practice insufficient to convert the conventional rule into a rule
of customary international law—The opinio juris sive necessitatis, how manifested.

Statement of what are the applicable principles and rules of law—Delimitation
by agreement, in accordance with equitable principles, taking account of all
releyant circumstances, and so as to give effect to the principle of natural prolonga-
tion—Freedom of the Parties as to choice of method—-Various factors relevant
10 the negotiation.

4
4 CONTINENTAL SHELF (JUDGMENT)

JUDGMENT

Present: President BUSTAMANTE Y RIVERO; Vice-President KORETSKY; Judges
Sir Gerald FITZMAURICE, TANAKA, JESSUP, MORELLI, Sir Muhammad
ZAFRULLA KHAN, PADILLA NERVO, FORSTER, GROS, AMMOUN, BENG-
ZON, PETREN, LACHS, ONYEAMA; Judges ad hoc MOSLER, SGRENSEN;
Registrar AQUARONE.

In the North Sea Continental Shelf cases,
between

the Federal Republic of Germany,
represented by

Dr. G. Jaenicke, Professor of International Law in the University of Frank-
furt am Main,

as Agent,

assisted by

Dr. S. Oda, Professor of International Law in the University of Sendai,
as Counsel,

Dr. U. Scheuner, Professor of International Law in the University of Bonn,

Dr. E. Menzel, Professor of International Law in the University of Kiel,

Dr. Henry Herrmann, of the Massachusetts Bar, associated with Messrs.
Goodwin, Procter and Hoar, Counsellors-at-Law, Boston,

Dr. H. Blomeyer-Bartenstein, Counsellor Ist Class, Ministry of Foreign
Affairs,

Dr. H. D. Treviranus, Counsellor, Ministry of Foreign Affairs,

as Advisers,

and by Mr. K. Witt, Ministry of Foreign Affairs,
as Expert,

and

the Kingdom of Denmark,

represented by
Mr. Bent Jacobsen, Barrister at the Supreme Court of Denmark,
as Agent and Advocate,
assisted by

Sir Humphrey Waldock, C.M.G., O.B.E., Q.C., Professor of International
Law in the University of Oxford,
as Counsel and Advocate,

H.E. Mr. S. Sandager Jeppesen, Ambassador, Ministry of Foreign Affairs,

Mr. E. Krog-Meyer, Head of The Legal Department, Ministry of Foreign
Affairs,

Dr. I. Foighel, Professor in the University of Copenhagen,

Mr. E. Lauterpacht, Member of the English Bar and Lecturer in the Uni-
versity of Cambridge,
5 CONTINENTAL SHELF (JUDGMENT)

Mr. M. Thamsborg, Head of Department, Hydrographic Institute,
as Advisers,
and by

Mr. P. Boeg, Head of Secretariat, Ministry of Foreign Affairs,
Mr. U. Engel, Head of Section, Ministry of Foreign Affairs,

as Secretaries,
and between

the Federal Republic of Germany,
represented as indicated above,

and

the Kingdom of the Netherlands,
represented by

Professor W. Riphagen, Legal Adviser to the Ministry of Foreign Affairs,
Professor of International Law at the Rotterdam School of Economics,

as Agent,

assisted by

Sir Humphrey Waldock, C.M.G., O.B.E., Q.C., Professor of International
Law in the University of Oxford,

as Counsel,

Rear-Admiral W. Langeraar, Chief of the Hydrographic Department,
Royal Netherlands Navy,

Mr. G. W. Maas Geesteranus, Assistant Legal Adviser to the Ministry of
Foreign Affairs,

Miss F. Y. van der Wal, Assistant Legal Adviser to the Ministry of Foreign
Affairs,

as Advisers,

and by

Mr. H. Rombach, Divisional Head, Hydrographic Department, Royal
Netherlands Navy, .

as Deputy-Adviser,

THE COURT,
composed as above,

delivers the following Judgment:

By a letter of 16 February 1967, received in the Registry on 20 February 1967,
the Minister for Foreign Affairs of the Netherlands transmitted to the Registrar:

(a) an original copy, signed at Bonn on 2 February 1967 for the Governments
of Denmark and the Federal Republic of Germany, of a Special Agree-
ment for the submission to the Court of a difference between those two
States concerning the delimitation, as between them, of the continental
shelf in the North Sea;

(6) an original copy, signed at Bonn on 2 February 1967 for the Governments
of the Federal Republic of Germany and the Netherlands, of a Special
Agreement for the submission to the Court of a difference between those
6 CONTINENTAL SHELF (JUDGMENT)

two States concerning the delimitation, as between them, of the continental
shelf in the North Sea;

(c) an original copy, signed at Bonn on 2 February 1967 for the three Govern-
ments aforementioned, of a Protocol relating to certain procedural ques-
tions arising from the above-mentioned Special Agreements.

Articles 1 to 3 of the Special Agreement between the Governments of Den-
mark and the Federal Republic of Germany are as follows:

“Article J

(1) The International Court of Justice is requested to decide the follow-
ing question:

What principles and rules of international law are applicable to the
delimitation as between the Parties of the areas of the continental shelf
in the North Sea which appertain to each of them beyond the partial
boundary determined by the above-mentioned Convention of 9 June
1965?

(2) The Governments of the Kingdom of Denmark and of the Federal
Republic of Germany shall delimit the continental shelf in the North Sea
as between their countries by agreement in pursuance of the decision
requested from the International Court of Justice.

Article 2

(1) The Parties shall present their written pleadings to the Court in the
order stated below:

1. a Memorial of the Federal Republic of Germany to be submitted
within six months from the notification of the present Agreement to
the ourt;

2. a Counter-Memorial of the Kingdom of Denmark to be submitted
within six months from the delivery of the German Memorial;

3. a German Reply followed by a Danish Rejoinder to be delivered
within such time-limits as the Court may order.

(2) Additional written pleadings may be presented if this is jointly
proposed by the Parties and considered by the Court to be appropriate to
the case and the circumstances.

(3) The foregoing order of presentation is without prejudice to any
question of burden of proof which might arise.

Article 3

The present Agreement shall enter into force on the day of signature
thereof.”

Articles 1 to 3 of the Special Agreement between the Governments of the
Federal Republic of Germany and the Netherlands are as follows:

“Article 1

(1) The International Court of Justice is requested to decide the follow-
ing question:

What principles and rules of international law are applicable to the
delimitation as between the Parties of the areas of the continental shelf
in the North Sea which appertain to each of them beyond the partial
boundary determined by the above-mentioned Convention of 1 Decem-
ber 1964?
7 CONTINENTAL SHELF (JUDGMENT)

(2) The Governments of the Federal Republic of Germany and of the
Kingdom of the Netherlands shali delimit the continental shelf of the
North Sea as between their countries by agreement in pursuance of the
decision requested from the International Court of Justice.

Article 2

(1) The Parties shall present their written pleadings to the Court in the
order stated below:

1. a Memorial of the Federal Republic of Germany to be submitted
within six months from the notification of the present Agreement to
the Court;

2. a Counter-Memorial of the Kingdom of the Netherlands to be sub-
mitted within six months from the delivery of the German Memorial;

3. a German Reply followed by a Netherlands Rejoinder to be delivered
within such time-limits as the Court may order.

(2) Additional written pleadings may be presented if this is jointly
proposed by the Parties and considered by the Court to be appropriate to
the case and the circumstances.

(3) The foregoing order of presentation is without prejudice to any
question of burden of proof which might arise.

Article 3

The present Agreement shall enter into force on the day of signature
thereof.”

The Protocol between the three Governments reads as follows:
“Protocol

At the signature of the Special Agreement of today’s date between the
Government of the Federal Republic of Germany and the Governments
of the Kingdom of Denmark and the Kingdom of the Netherlands respec-
tively, on the submission to the International Court of Justice of the dif-
ferences between the Parties concerning the delimitation of the continental
shelf in the North Sea, the three Governments wish to state their agreement
on the following:

1. The Government of the Kingdom of the Netherlands will, within a
month from the signature, notify the two Special Agreements together
with the present Protocol to the International Court of Justice in accor-
dance with Article 40, paragraph 1, of the Statute of the Court.

2. After the notification in accordance with item 1 above the Parties
will ask the Court to join the two cases.

3. The three Governments agree that, for the purpose of appointing a
judge ad hoc, the Governments of the Kingdom of Denmark and the King-
dom of the Netherlands shall be considered parties in the same interest
within the meaning of Article 31, paragraph 5, of the Statute of the Court.”

Pursuant to Article 33, paragraph 2, of the Rules of Court, the Registrar at
once informed the Governments of Denmark and the Federal Republic of
Germany of the filing of the Special Agreements. In accordance with Article 34,
paragraph 2, of the Rules of Court, copies of the Special Agreements were
transmitted to the other Members of the United Nations and to other non-
member States entitled to appear before the Court.

8
8 CONTINENTAL SHELF (JUDGMENT)

By Orders of 8 March 1967, taking into account the agreement reached
between the Parties, 21 August 1967 and 20 February 1968 were fixed respec-
tively as the time-limits for the filing of the Memorials and Counter-Memorials.
These pleadings were filed within the time-limits prescribed. By Orders of
1 March 1968, 31 May and 30 August 1968 were fixed respectively as the time-
limits for the filing of the Replies and Rejoinders.

Pursuant to Article 31, paragraph 3, of the Statute of the Court, the Govern-
ment of the Federal Republic of Germany chose Dr. Hermann Mosler, Profes-
sor of International Law in the University of Heidelberg, to sit as Judge ad hoc
in both cases. Referring to the agreement concluded between them according
to which they should be considered parties in the same interest within the
meaning of Article 31, paragraph 5, of the Statute, the Governments of Den-
mark and the Netherlands chose Dr. Max Sgrensen, Professor of International
Law in the University of Aarhus, to sit as Judge ad hoc in both cases.

By an Order of 26 April 1968, considering that the Governments of Denmark
and the Netherlands were, so far as the choice of a Judge ad hoc was concerned,
to be reckoned as one Party only, the Court found that those two Governments
were in the same interest, joined the proceedings in the two cases and, in modi-
fication of the directions given in the Orders of 1 March 1968, fixed 30 August
1968 as the time-limit for the filing of a Common Rejoinder for Denmark and
the Netherlands.

The Replies and the Common Rejoinder having been filed within the time-
limits prescribed, the cases were ready for hearing on 30 August 1968.

Pursuant to Article 44, paragraph 2, of the Rules of Court, the pleadings
and annexed documents were, after consultation of the Parties, made available
to the Governments of Brazil, Canada, Chile, Colombia, Ecuador, Finland,
France, Honduras, Iran, Norway, Sweden, United Kingdom of Great Britain
and Northern Ireland, United States of America and Venezuela. Pursuant to
paragraph 3 of the same Article, those pleadings and annexed documents were,
with the consent of the Parties, made accessible to the public as from the date
of the opening of the oral proceedings.

Hearings were held from 23 to 25 October, from 28 October to 1 November,
and on 4, 5, 7, 8 and 11 November 1968, in the course of which the Court
heard, in the order agreed between the Parties and accepted by the Court, the
oral arguments and replies of Professor Jaenicke, Agent, and Professor Oda,
Counsel, on behalf of the Government of the Federal Republic of Germany;
and of Mr. Jacobsen and Professor Riphagen, Agents, and Sir Humphrey
Waldock, Counsel, on behalf of the Governments of Denmark and the Nether-
lands.

In the course of the written proceedings, the following Submissions were
presented by the Parties:

On behalf of the Government of the Federal Republic of Germany,

in the Memorials:
“May it please the Court to recognize and declare:

1. The delimitation of the continental shelf between the Parties in the
North Sea is governed by the principle that each coastal State is entitled
to a just and equitable share.
9 CONTINENTAL SHELF (SUDGMENT)

2, The method of determining boundaries of the continental shelf in
such a way that every point of the boundary is equidistant from the nearest
points of the baselines from which the breadth of the territorial sea of
each State is measured (equidistance method), is not a rule of customary
international Jaw and is therefore not applicable as such between the
Parties.

3. The equidistance method cannot be employed for the delimitation of
the continental shelf unless it is established by agreement, arbitration, or
otherwise, that it will achieve a just and equitable apportionment of the
continental shelf among the States concerned.

4. As to the delimitation of the continental shelf between the Parties
in the North Sea, the equidistance method cannot find application, since
it would not apportion a just and equitable share to the Federal Republic
of Germany”;

in the Replies:
“May it please the Court to recognize and dectare:

1. The delimitation of the continental shelf between the Parties in the
North Sea is governed by the principle that each coastal State is entitled
to a just and equitable share.

2. (a) The method of determining boundaries of the continental shelf
in such a way that every point of the boundary is equidistant from the
nearest points of the baselines from which the breadth of the territorial
sea of each State is measured (equidistance method) is not a rule of cus-
tomary international Jaw.

(b} The rule contained in the second sentence of paragraph 2 of Ar-
ticle 6 of the Continental Shelf Convention, prescribing that in the absence
of agreement, and unless another boundary js justified by special circum-
stances, the boundary shall be determined by application of the principle
of equidistance, has not become customary international Jaw.

fc} Even if the rule under (5) would be applicable between the Parttes,
special circumstances within the meaning of that rule would exclude the
application of the equidistance method in the present case.

3. (a) The equidistance method cannot be used for the delimitation of
the continental shelf unless it is established by agreement, arbitration, or
otherwise, that it will achieve a just and equitable apportionment of the
continental shelf among the States concerned.

(4) As to the delimitation of the continental shelf between the Parties
in the North Sea, the Kingdom of Denmark and the Kingdom of the
Netherlands cannot rely on the application of the equidistance method,
since it would not lead to an equitable apportionment.

4. Consequently, the delimitation of the continental shelf in the North
Sea between the Parties is a matter which has to be settled by agreement.
This agreement should apportion a just and equitable share to each of the
Parties in the light of all factors relevant in this respect.”

On behaif of the Government of Denmark,
in its Counter-Memorial:
“Considering that, as noted in the Compromis, disagreement exists

10
10

CONTINENTAL SHELF (JUDGMENT)

between the Parties which could not be settled by detailed negotiations,
regarding the further course of the boundary beyond the partial boundary
determined by the Convention of 9 June 1965;

Considering that under the terms of Article 1, paragraph 1, of the Com-
promis the task entrusted to the Court is not to formulate a basis for the
delimitation of the continental shelf in the North Sea as between the Parties
ex aequo et bono, but to decide what principles and rules of international
law are applicable to the delimitation as between the Parties of the areas
of the continental shelf in the North Sea which appertain to each of them
beyond the partial boundary, determined by the above-mentioned Con-
vention of 9 June 1965;

In view of the facts and arguments presented in Parts I and II of this
Counter-Memorial,

May it please the Court to adjudge and declare:

1. The delimitation as between the Parties of the said areas of the con-
tinental shelf in the North Sea is governed by the principles and rules of
international law which are expressed in Article 6, paragraph 2, of the
Geneva Convention of 1958 on the Continental Shelf.

2. The Parties being in disagreement, unless another boundary is
justified by special circumstances, the boundary between them is to be
determined by application of the principle of equidistance from the nearest
points of the baselines from which the breadth of the territorial sea of
each State is measured.

3. Special circumstances which justify another boundary line not having
been established, the boundary between the Parties is to be determined by
application of the principle of equidistance indicated in the preceding
Submission.”

On behalf of the Government of the Netherlands,
in its Counter-Memorial:

11

“Considering that, as noted in the Compromis, disagreement exists
between the Parties which could not be settled by detailed negotiations,
regarding the further course of the boundary beyond the partial boundary
determined by the Treaty of 1 December 1964;

Considering that under the terms of Article 1, paragraph 1, of the
Compromis the task entrusted to the Court is not to formulate a basis for
the delimitation of the continental shelf in the North Sea as between the
Parties ex aequo et bono, but to decide what principles and rules of inter-
national law are applicable to the delimitation as between the Parties of
the areas of the continental shelf in the North Sea which appertain to
each of them beyond the partial boundary determined by the above-
mentioned Treaty of | December 1964;

In view of the facts and arguments presented in Parts I and II of this
Counter-Memorial,

May it please the Court to adjudge and declare:

1. The delimitation as between the Parties of the said areas of the con-
tinental shelf in the North Sea is governed by the principles and rules of
international law which are expressed in Article 6, paragraph 2, of the
Geneva Convention of 1958 on the Continental Shelf.
CONTINENTAL SHELF (JUDGMENT)

2. The Parties being in disagreement, unless another boundary is justi-
fied by special circumstances, the boundary between them is to be deter-
mined by application of the principle of equidistance from the nearest
points of the baselines from which the breadth of the territorial sea of
each State is measured.

3. Special circumstances which justify another boundary line not having
been established, the boundary between the Parties is to be determined

-by application of the principle of equidistance indicated in the preceding

Submission.”

On behalf of the Governments of Denmark and the Netherlands,
in the Common Rejoinder:

“May it further please thé Court to adjudge and declare:

4. If the principles and rules of international law mentioned in Sub-
mission | of the respective Counter-Memorials are not applicable as be-
tween the Parties, the boundary is to be determined between the Parties
on the basis of the exclusive rights of each Party over the continental shelf
adjacent to its coast and of the principle that the boundary is to leave to
each Party every point of the continental shelf which lies nearer to its
coast than to the coast of the other Party.”

In the course of the oral proceedings, the following Submissions were pre-
sented by the Parties:

On behalf of the Government of the Federal Republic of Germany,
at the hearing on 5 November 1968:

12

“1. The delimitation of the continental shelf between the Parties in the
North Sea is governed by the principle that each coastal State is entitled
to a just and equitable share.

2. (a) The method of determining boundaries of the continental shelf
in such a way that every point of the boundary is equidistant from the
nearest points of the baselines from which the breadth of the territorial
sea of each State is measured (equidistance method) is not a rule of cus-
tomary international law.

(b) The rule contained in the second sentence of paragraph 2 of Ar-
ticle 6 of the Continental Shelf Convention, prescribing that in the absence
of agreement, and unless another boundary is justified by special circum-
stances, the boundary shall be determined by application of the principle
of equidistance, has not become customary international law.

(c) Even if the rule under (b) would be applicable between the Parties,
special circumstances within the meaning of that rule would exclude the
application of the equidistance method in the present case.

3. (a) The equidistance method cannot be used for the delimitation of
the continental shelf unless it is established by agreement, arbitration, or
otherwise, that it will achieve a just and equitable apportionment of the
continental shelf among the States concerned.

(6) As to the delimitation of the continental shelf between the Parties
in the North Sea, the Kingdom of Denmark and the Kingdom of the
Netherlands cannot rely on the application of the equidistance method,
since it would not lead to an equitable apportionment.
12

CONTINENTAL SHELF (JUDGMENT)

4. Consequently, the delimitation of the continental shelf, on which
the Parties must agree pursuant to paragraph 2 of Article 1 of the Special
Agreement, is determined by the principle of the just and equitable share,
based on criteria relevant to the particular geographical situation in the
North Sea.”

On behalf of the Government of Denmark,

at the hearing on 11 November 1968, Counsel for that Government stated that
it confirmed the Submissions presented in its Counter-Memorial and in the
Common Rejoinder and that those Submissions were identical mutatis mutandis
with those of the Government of the Netherlands.

On behalf of the Government of the Netherlands,

at

the hearing on 11 November 1968:

“With regard to the delimitation as between the Federal Republic of
Germany and the Kingdom of the Netherlands of the boundary of the
areas of the continental shelf in the North Sea which appertain to each of
them beyond the partial boundary determined by the Convention of
1 December 1964.

May it please the Court to adjudge and declare:

1. The delimitation as between the Parties of the said areas of the con-
tinental shelf in the North Sea is governed by the principles and rules of
international law which are expressed in Article 6, paragraph 2, of the
Geneva Convention of 1958 on the Continental Shelf.

2. The Parties being in disagreement, unless another boundary is justi-
fied by special circumstances, the boundary between them is to be deter-
mined by application of the principle of equidistance from the nearest
points of the baselines from which the breadth of the territorial sea of
each State is measured.

3. Special circumstances which justify another boundary line not having
been established, the boundary between the Parties is to be determined
by application of the principle of equidistance indicated in the preceding
Submission.

4. If the principles and rules of international law mentioned in Sub-
mission 1 are not applicable as between the Parties, the boundary is to be
determined between the Parties on the basis of the exclusive rights of each
Party over the continental shelf adjacent to its coast and of the principle
that the boundary is to leave to each Party every point of the continental
shelf which lies nearer to its coast than to the coast of the other Party.”

|. By the two Special Agreements respectively concluded between the

Kingdom of Denmark and the Federal Republic of Germany, and between
the Federal Republic and the Kingdom of the Netherlands, the Parties
have submitted to the Court certain differences concerning “the delimita-

13
13 CONTINENTAL SHELF (JUDGMENT)

tion as between the Parties of the areas of the continental shelf in the
North Sea which appertain to each of them’’-—-with the exception of
those areas, situated in the immediate vicinity of the coast, which have
already been the subject of delimitation by two agreements dated 1
December 1964, and 9 June 1965, concluded in the one case between the
Federal Republic and the Kingdom of the Netherlands, and in the other
between the Federal Republic and the Kingdom of Denmark.

2. It is in respect of the delimitation of the continental shelf areas
lying beyond and to seaward of those affected by the partial boundaries
thus established, that the Court is requested by each of the two Special
Agreements to decide what are the applicable “principles and rules of
international law”. The Court is not asked actually to delimit the further
boundaries which will be involved, this task being reserved by the Special
Agreements to the Parties, which undertake to effect such a delimitation
“by agreement in pursuance of the decision requested from the ...
Court’—that is to say on the basis of, and in accordance with, the
principles and rules of international law found by the Court to be
applicable.

a

3. As described in Article 4 of the North Sea Policing of Fisheries
Convention of 6 May 1882, the North Sea, which lies between continental
Europe and Great Britain in the east-west direction, is roughly oval in
shape and stretches from the straits of Dover northwards to a parallel
drawn between a point immediately north of the Shetland Islands and
the mouth of the Sogne Fiord in Norway, about 75 kilometres above
Bergen, beyond which is the North Atlantic Ocean. In the extreme north-
west, it is bounded by a line connecting the Orkney and Shetland island
groups; while on its north-eastern side, the line separating it from the
entrances to the Baltic Sea lies between Hanstholm at the north-west
point of Denmark, and Lindesnes at the southern tip of Norway. East-
ward of this line the Skagerrak begins. Thus, the North Sea has to some
extent the general look of an enclosed sea without actually being one.
Round its shores are situated, on its eastern side and starting from the
north, Norway, Denmark, the Federal Republic of Germany, the Nether-
lands, Belgium and France; while the whole western side is taken up by
Great Britain, together with the island groups of the Orkneys and Shet-
lands. From this it will be seen that the continental shelf of the Federal
Republic is situated between those of Denmark and the Netherlands.

4. The waters of the North Sea are shallow, and the whole seabed
consists of continental shelf at a depth of less than 200 metres, except
for the formation known as the Norwegian Trough, a belt of water
200-650 metres deep, fringing the southern and south-western coasts of
Norway to a width averaging about 80-100 kilometres. Much the greater
part of this continental shelf has already been the subject of delimitation

14
14 CONTINENTAL SHELF (JUDGMENT)

by a series of agreements concluded between the United Kingdom (which,
as stated, lies along the whole western side of it) and certain of the States
on the eastern side, namely Norway, Denmark and the Netherlands.
These three delimitations were carried out by the drawing of what are
known as ‘“‘median lines” which, for immediate present purposes, may be
described as boundaries drawn between the continental shelf areas of
“opposite” States, dividing the intervening spaces equally between them.
These lines are shown on Map | on page 15, together with a similar line,
also established by agreement, drawn between the shelf areas of Norway
and Denmark. Theoretically it would be possible also to draw the follow-
ing median lines in the North Sea, namely United Kingdom/Federal
Republic (which would lie east of the present line United Kingdom/
Norway-Denmark-Netherlands) ; Norway/Federal Republic (which would
lie south of the present line Norway/Denmark); and Norway/Netherlands
(which would lie north of whatever line is eventually determined to be
the continental shelf boundary between the Federal Republic and the
Netherlands). Even if these median lines were drawn however, the
question would arise whether the United Kingdom, Norway and the
Netherlands could take advantage of them as against the parties to the
existing delimitations, since these lines would, it seems, in each case lie
beyond (i.e., respectively to the east, south and north of) the boundaries
already effective under the existing agreements at present in force. This
is illustrated by Map 2 on page 15.

5. In addition to the partial boundary lines Federal Republic/Denmark
and Federal Republic/Netherlands, which, as mentioned in paragraph |
above, were respectively established by the agreements of 9 June 1965
and 1 December 1964, and which are shown as lines A-B and C-D on
Map 3 on page 16, another line has been drawn in this area, namely
that represented by the line E-F on that map. This line, which divides
areas respectively claimed (to the north of it) by Denmark, and (to the
south of it) by the Netherlands, is the outcome of an agreement between
those two countries dated 31 March 1966, reflecting the view taken by
them as to what are the correct boundary lines between their respective
continental shelf areas and that of the Federal Republic, beyond the
partial boundaries A-B and C-D already drawn. These further and un-
agreed boundaries to seaward, are shown on Map 3 by means of the
dotted lines B-E and D-E. They are the lines, the correctness of which
in law the Court is in effect, though indirectly, called upon to determine.
Also shown on Map 3 are the two pecked lines B-F and D-F, repre-
senting approximately the boundaries which the Federal Republic would
have wished to obtain in the course of the negotiations that took place
between the Federal Republic and the other two Parties prior to the
submission of the matter to the Court. The nature of these negotiations
must now be described.

{5
 

 

 

 

 

Map |
(See paragraphs 3 and 4)

200 metres Line haeceeececccceaserecccccecessseaueeeuee

Limits fixed by the  ————————
1882 Convention

Median lines

 

Carte 1
{ Voir paragraphes 3 et 4)

Isobathe des 200 mètres

Limites définies par la
convention de 1882

Lignes médianes
 

 

 

 

 

Map 3
(See paragraphs 5-9)

The maps in the present Judgment
were prepared on the basis of docu-
ments submitted to the Court by the
Parties, and their sole purpose is to
provide a visual illustration of the
paragraphs of the Judgment which
refer to them.

Carte 3
(Voir paragraphes 5-9)

Les cartes jointes au présent arrét ont
été établies d’après les documents
souris à la Cour par les Parties et ont
pour seul objet d'illustrer graphique-
ment les paragraphes de l'arrêt qui
s’y réfèrent.
17 CONTINENTAL SHELF (JUDGMENT)

6. Under the agreements of December 1964 and June 1965, already
mentioned, the partial boundaries represented by the map lines A-B and
C-D had, according to the information furnished to the Court by the
Parties, been drawn mainly by application of the principle of equidis-
tance, using that term as denoting the abstract concept of equidistance.
A line so drawn, known as an “‘equidistance line’, may be described as
one which leaves to each of the parties concerned all those portions of
the continental shelf that are nearer to a point on its own coast than
they are to any point on the coast of the other party. An equidistance line
may consist either of a ‘‘median” line between ‘“‘opposite’’ States, or of
a “lateral” line between “adjacent” States. In certain geographical con-
figurations of which the Parties furnished examples, a given equidistance
line may partake in varying degree of the nature both of a median and of
a lateral line. There exists nevertheless a distinction to be drawn between
the two, which will be mentioned in its place.

7. The further negotiations between the Parties for the prolongation
of the partial boundaries broke down mainly because Denmark and the
Netherlands respectively wished this prolongation also to be effected on
the basis of the equidistance principle,—and this would have resulted
in the dotted lines B-E and D-E, shown on Map 3; whereas the Federal
Republic considered that such an outcome would be inequitable because
it would unduly curtail what the Republic believed should be its proper
share of continental shelf area, on the basis of proportionality to the
length of its North Sea coastline. It will be observed that neither of the
lines in question, taken by itself, would produce this effect, but only both
of them together—an element regarded by Denmark and the Netherlands
as irrelevant to what they viewed as being two separate and self-contained
delimitations, each of which should be carried out without reference to
the other.

8. The reason for the result that would be produced by the two lines
B-E and D-E, taken conjointly, is that in the case of a concave or recessing
coast such as that of the Federal Republic on the North Sea, the effect
of the use of the equidistance method is to pull the line of the boundary
inwards, in the direction of the concavity. Consequently, where two such
lines are drawn at different points on a concave coast, they will, if the
curvature is pronounced, inevitably meet at a relatively short distance
from the coast, thus causing the continental shelf area they enclose, to take
the form approximately of a triangle with its apex to seaward and, as it
was put on behalf of the Federal Republic, “cutting off” the coastal
State from the further areas of the continental shelf outside of and
beyond this triangle. The effect of concavity could of course equally be
produced for a country with a straight coastline if the coasts of adjacent
countries protruded immediately on either side of it. In contrast to this,
the effect of coastal projections, or of convex or outwardly curving coasts
such as are, to a moderate extent, those of Denmark and the Netherlands,
is to cause boundary lines drawn on an equidistance basis to leave the

18
18 CONTINENTAL SHELF (JUDGMENT)

coast on divergent courses, thus having a widening tendency on the area
of continental shelf off that coast. These two distinct effects, which are
shown in sketches I-ITI to be found on page 16, are directly attributable
to the use of the equidistance method of delimiting continental shelf
boundaries off recessing or projecting coasts. It goes without saying that
on these types of coasts the equidistance method produces exactly similar
effects in the delimitation of the lateral boundaries of the territorial sea
of the States concerned. However, owing to the very close proximity of
such waters to the coasts concerned, these effects are much less marked
and may be very slight,—and there are other aspects involved, which
will be considered in their place. It will suffice to mention here that, for
instance, a deviation from a line drawn perpendicular to the general
direction of the coast, of only 5 kilometres, at a distance of about 5
kilometres from that coast, will grow into one of over 30 at a distance of
over 100 kilometres.

9. After the negotiations, separately held between the Federal Republic
and the other two Parties respectively, had in each case, for the reasons
given in the two preceding paragraphs, failed to result in any agreement
about the delimitation of the boundary extending beyond the partial
one already agreed, tripartite talks between all the Parties took place in
The Hague in February-March 1966, in Bonn in May and again in
Copenhagen in August. These also proving fruitless, it was then decided
to submit the matter to the Court. In the meantime the Governments
of Denmark and the Netherlands had, by means of the agreement of
31 March 1966, already referred to (paragraph 5), proceeded to a delimita-
tion as between themselves of the continental shelf areas lying between
the apex of the triangle notionally ascribed by them to the Federal
Republic (point E on Map 3) and the median line already drawn in the
North Sea, by means of a boundary drawn on equidistance principles,
meeting that line at the point marked F on Map 3. On 25 May 1966,
the Government of the Federal Republic, taking the view that this
delimitation was res inter alios acta, notified the Governments of Den-
mark and the Netherlands, by means of an aide-mémoire, that the
agreement thus concluded could not “‘have any effect on the question of
the delimitation of the German-Netherlands or the German-Danish parts
of the continental shelf in the North Sea”,

10. In pursuance of the tripartite arrangements that had been made
at Bonn and Copenhagen, as described in the preceding paragraph,
Special Agreements for the submission to the Court of the differences
involved were initialled in August 1966 and signed on 2 February 1967.
By a tripartite Protocol signed the same day it was provided (a) that
the Government of the Kingdom of the Netherlands would notify the
two Special Agreements to the Court, in accordance with Article 40,
paragraph 1, of the Court’s Statute, together with the text of the Protocol
itself; (b) that after such notification, the Parties would ask the Court
to join the two cases: and (c) that for the purpose of the appointment

19
19 CONTINENTAL SHELF (JUDGMENT)

of a judge ad hoc, the Kingdoms of Denmark and the Netherlands
should be considered as being in the same interest within the meaning
of Article 31, paragraph 5, of the Court’s Statute. Following upon these
communications, duly made to it in the implementation of the Protocol,
the Court, by an Order dated 26 April 1968, declared Denmark and the
Netherlands to be in the same interest, and joined the proceedings in the
two cases.

11. Although the proceedings have thus been joined, the cases them-
selves remain separate, at least in the sense that they relate to different
areas of the North Sea continental shelf, and that there is no a priori
reason why the Court must reach identical conclusions in regard to
them,—if for instance geographical features present in the one case were
not present in the other. At the same time, the legal arguments presented
on behalf of Denmark and the Netherlands, both before and since the
joinder, have been substantially identical, apart from certain matters
of detail, and have been presented either in common or in close co-opera-
tion. To this extent therefore, the two cases may be treated as one; and
it must be noted that although two separate delimitations are in question,
they involve—indeed actually give rise to—a single situation. The fact
that the question of either of these delimitations might have arisen and
called for settlement separately in point of time, does not alter the
character of the problem with which the Court is actually faced, having
regard to the manner in which the Parties themselves have brought the
matter before it, as described in the two preceding paragraphs.

12. In conclusion as to the facts, it should be noted that the Federal
Republic has formally reserved its position, not only in regard to the
Danish-Netherlands delimitation of the line E-F (Map 3), as noted in
paragraph 9, but also in regard to the delimitations United Kingdom
Denmark and United Kingdom/Netherlands mentioned in paragraph 4.
In both the latter cases the Government of the Federal Republic pointed
out to all the Governments concerned that the question of the lateral
delimitation of the continental shelf in the North Sea between the
Federal Republic and the Kingdoms of Denmark and the Netherlands
was still outstanding and could not be prejudiced by the agreements
concluded between those two countries and the United Kingdom.

13. Such are the events and geographical facts in the light of which
the Court has to determine what principles and rules of international
law are applicable to the delimitation of the areas of continental! shelf
involved. On this question the Parties have taken up fundamentally
different positions. On behalf of the Kingdoms of Denmark and the
Netherlands it is contended that the whole matter is governed by a

20
20 CONTINENTAL SHELF (JUDGMENT)

mandatory rule of law which, reflecting the language of Article 6 of the
Convention on the Continental Shelf concluded at Geneva on 29 April
1958, was designated by them as the “‘equidistance-special circumstances”’
rule. According to this contention, “‘equidistance” is not merely a method
of the cartographical construction of a boundary line, but the essential
element in a rule of law which may be stated as follows,—namely that
in the absence of agreement by the Parties to employ another method or
to proceed to a delimitation on an ad hoc basis, all continental shelf
boundaries must be drawn by means of an equidistance line, unless,
or except to the extent to which, “special circumstances” are recognized
to exist,—an equidistance line being, it will be recalled, a line every
point on which is the same distance away from whatever point is nearest
to it on the coast of each of the countries concerned—or rather, strictly,
on the baseline of the territorial sea along that coast. As regards what
constitutes ‘‘special circumstances”’, all that need be said at this stage
is that according to the view put forward on behalf of Denmark and the
Netherlands, the configuration of the German North Sea coast, its
recessive character, and the fact that it makes nearly a right-angled bend
in mid-course, would not of itself constitute, for either of the two bound-
ary lines concerned, a special circumstance calling for or warranting a
departure from the equidistance method of delimitation: only the presence
of some special feature, minor in itself—such as an islet or small pro-
tuberance—but so placed as to produce a disproportionately distorting
effect on an otherwise acceptable boundary line would, so it was claimed,
possess this character.

14. These various contentions, together with the view that a rule of
equidistance-special circumstances is binding on the Federal Republic,
are founded by Denmark and the Netherlands partly on the 1958 Geneva
Convention on the Continental Shelf already mentioned (preceding para-
graph), and partly on general considerations of law relating to the conti-
nental shelf, lying outside this Convention. Similar considerations are
equally put forward to found the contention that the delimitation on an
equidistance basis of the line E-F (Map 3) by the Netherlands-Danish
agreement of 31 March 1966 (paragraph 5 above) is valid erga omnes,
and must be respected by the Federal Republic unless it can demonstrate
the existence of juridically relevant “special circumstances”.

15. The Federal Republic, for its part, while recognizing the utility
of equidistance as a method of delimitation, and that this method can
in many cases be employed appropriately and with advantage, denies its
obligatory character for States not parties to the Geneva Convention,
and contends that the correct rule to be applied, at any rate in such
circumstances as those of the North Sea, is one according to which each
of the States concerned should have a ‘‘just and equitable share” of the
available continental shelf, in proportion to the length of its coastline or
sea-frontage. It was also contended on behalf of the Federal Republic

21
21 CONTINENTAL SHELF (JUDGMENT)

that in a sea shaped as is the North Sea, the whole bed of which, except
for the Norwegian Trough, consists of continental shelf at a depth of
less than 200 metres, and where the situation of the circumjacent States
causes a natural convergence of their respective continental shelf areas,
towards a central point situated on the median line of the whole seabed
—or at any rate in those localities where this is the case—each of the
States concerned is entitled to a continental shelf area extending up to
this central point (in effect a sector), or at least extending to the median
line at some point or other. In this way the “‘cut-off” effect, of which
the Federal Republic complains, caused, as explained in paragraph 8,
by the drawing of equidistance lines at the two ends of an inward curving
or recessed coast, would be avoided. As a means of giving effect to these
ideas, the Federal Republic proposed the method of the “coastal front”,
or facade, constituted by a straight baseline joining these ends, upon
which the necessary geometrical constructions would be erected.

16. Alternatively, the Federal Republic claimed that if, contrary to
its main contention, the equidistance method was held to be applicable,
then the configuration of the German North Sea coast constituted a
“special circumstance” such as to justify a departure from that method
of delimitation in this particular case.

17. In putting forward these contentions, it was stressed on behalf of
the Federal Republic that the claim for a just and equitable share did
not in any way involve asking the Court to give a decision ex aequo et
bono (which, having regard to the terms of paragraph 2 of Article 38
of the Court’s Statute, would not be possible without the consent of the
Parties),—for the principle of the just and equitable share was one of
the recognized general principles of law which, by virtue of paragraph 1
(c) of the same Article, the Court was entitled to apply as a matter of
the justitia distributiva which entered into all legal systems. It appeared,
moreover, that whatever its underlying motivation, the claim of the
Federal Republic was, at least ostensibly, to a just and equitable share
of the space involved, rather than to a share of the natural resources as
such, mineral or other, to be found in it, the location of which could not
in any case be fully ascertained at present. On the subject of location
the Court has in fact received some, though not complete information,
but has not thought it necessary to pursue the matter, since the question
of natural resources is less one of delimitation than of eventual exploita-
tion.

18. It will be convenient to consider first the contentions put forward
on behalf of the Federal Republic. The Court does not feel able to
accept them—at least in the particular form they have taken. It considers

22
22 CONTINENTAL SHELF (JUDGMENT)

that, having regard both to the language of the Special Agreements and
to more general considerations of law relating to the régime of the
continental shelf, its task in the present proceedings relates essentially
to the delimitation and not the apportionment of the areas concerned,
or their division into converging sectors. Delimitation is a process which
involves establishing the boundaries of an area already, in principle,
appertaining to the coastal State and not the determination de novo of
such an area. Delimitation in an equitable manner is one thing, but not
the same thing as awarding a just and equitable share of a previously
undelimited area, even though in a number of cases the results may be
comparable, or even identical.

19. More important is the fact that the doctrine of the just and equi-
table share appears to be wholly at variance with what the Court enter-
tains no doubt is the most fundamental of all the rules of law relating
to the continental shelf, enshrined in Article 2 of the 1958 Geneva Con-
vention, though quite independent of it,—namely that the rights of the
coastal State in respect of the area of continental shelf that constitutes
a natural prolongation of its land territory into and under the sea exist
ipso facto and ab initio, by virtue of its sovereignty over the land, and
as an extension of it in an exercise of sovereign rights for the purpose
of exploring the seabe ‘ and exploiting its natural resources. In short,
there is here an inhere t right. In order to exercise it, no special legal
process has to be gone through, nor have any special legal acts to be
performed. Its existence can be declared (and many States have done
this) but does not need to be constituted. Furthermore, the right does
not depend on its being exercised. To echo the language of the Geneva
Convention, it is “exclusive” in the sense that if the coastal State does
not choose to explore or exploit the areas of shelf appertaining to it,
that is its own affair, but no one else may do so without its express
consent.

20. It follows that even in such a situation as that of the North Sea,
the notion of apportioning an as yet undelimited area, considered as a
whole (which underlies the doctrine of the just and equitable share), is
quite foreign to, and inconsistent with, the basic concept of continental
shelf entitlement, according to which the process of delimitation is
essentially one of drawing a boundary line between areas which already
appertain to one or other of the States affected. The delimitation itself
must indeed be equitably effected, but it cannot have as its object the
awarding of an equitable share, or indeed of a share, as such, at all,—for
the fundamental concept involved does not admit of there being anything
undivided to share out. Evidently any dispute about boundaries must
involve that there is a disputed marginal or fringe area, to which both
parties are laying claim, so that any delimitation of it which does not
leave it wholly to one of the parties will in practice divide it between
them in certain shares, or operate as if such a division had been made.

23
23 CONTINENTAL SHELF (JUDGMENT)

But this does not mean that there has been an apportionment of some-
thing that previously consisted of an integral, still less an undivided

whole.

*
* *

21. The Court will now turn to the contentions advanced on behalf
of Denmark and the Netherlands. Their general character has already
been indicated in paragraphs 13 and 14: the most convenient way of
dealing with them will be on the basis of the following question-—namely,
does the equidistance-special circumstances principle constitute a manda-
tory rule, either on a con\ ‘ntional or on a customary international law
basis, in such a way as to govern any delimitation of the North Sea
continental shelf areas between the Federal Republic and the Kingdoms
of Denmark and the Netherlands respectively? Another and shorter way
of formulating the question would be to ask whether, in any delimitation
of these areas, the Federal Republic is under a legal obligation to accept
the application of the equidistance-special circumstances principle.

22. Particular attention is directed to the use, in the foregoing formula-
tions, of the terms “‘mandatory” and “obligation”. It has never been
doubted that the equidistance method of delimitation is a very convenient
one, the use of which is indicated in a considerable number of cases.
It constitutes a method capable of being employed in almost all circum-
stances, however singular the results might sometimes be, and has the
virtue that if necessary,—if for instance, the Parties are unable to enter
into negotiations,—any cartographer can de facto trace such a boundary
on the appropriate maps and charts, and those traced by competent
cartographers will for all practical purposes agree.

23. In short, it would probably be true to say that no other method
of delimitation has the same combination of practical convenience and
certainty of application. Yet these factors do not suffice of themselves
to convert what is a method into a rule of law, making the acceptance
of the results of using that method obligatory in all cases in which the
parties do not agree otherwise, or in which “special circumstances”
cannot be shown to exist. Juridically, if there is such a rule, it must draw
its legal force from other factors than the existence of these advantages,
important though they may be. It should also be noticed that the counter-
part of this conclusion is no less valid, and that the practical advantages
of the equidistance method would continue to exist whether its em-
ployment were obligatory or not.

24. It would however be ignoring realities if it were not noted at the
same time that the use of this method, partly for the reasons given in pa-
ragraph 8 above and partly for reasons that are best appreciated by
reference to the many maps and diagrams furnished by both sides in
the course of the written and oral proceedings, can under certain circum-
stances produce results that appear on the face of them to be extra-
ordinary, unnatural or unreasonable. It is basically this fact which un-

24
24 CONTINENTAL SHELF (JUDGMENT)

derlies the present proceedings. The plea that, however this may be,
the results can never be inequitable, because the equidistance principle
is by definition an equitable principle of delimitation, involves a postulate
that clearly begs the whole question at issue.

* * *

25. The Court now turns to the legal position regarding the equidis-
tance method. The first question to be considered is whether the 1958
Geneva Convention on the Continental Shelf is binding for all the Parties
in this case—that is to say whether, as contended by Denmark and the
Netherlands, the use of this method is rendered obligatory for the present
delimitations by virtue of the delimitations provision (Article 6) of that
instrument, according to the conditions laid down in it. Clearly, if this
is so, then the provisions of the Convention will prevail in the relations
between the Parties, and would take precedence of any rules having a
more general character, or derived from another source. On that basis
the Court’s reply to the question put to it in the Special Agreements
would necessarily be to the effect that as between the Parties the relevant
provisions of the Convention represented the applicable rules of law—that
is to say constituted the law for the Parties—and its sole remaining task
would be to interpret those provisions, in so far as their meaning was
disputed or appeared to be uncertain, and to apply them to the particu-
lar circumstances involved.

26. The relevant provisions of Article 6 of the Geneva Convention,
paragraph 2 of which Denmark and the Netherlands contend not only to
be applicable as a conventional rule, but also to represent the accepted
rule of general international law on the subject of continental shelf
delimitation, as it exists independently of the Convention, read as follows:

“1. Where the same continental shelf is adjacent to the territories
of two or more States whose coasts are opposite each other, the
boundary of the continental shelf appertaining to such States
shall be determined by agreement between them. In the absence of
agreement, and unless another boundary line is justified by special
circumstances, the boundary is the median line, every point of which
is equidistant from the nearest point of the baselines from which
the breadth of the territorial sea of each State is measured.

2. Where the same continental shelf is adjacent to the territories
of two adjacent States, the boundary of the continental shelf shall
be determined by agreement between them. In the absence of agree-
ment, and unless another boundary line is justified by special circum-
stances, the boundary shall be determined by application of the
principle of equidistance from the nearest points of the baselines
from which the breadth of the territorial sea of each State is mea-
sured.”

25
25 CONTINENTAL SHELF (JUDGMENT)

The Convention received 46 signatures and, up-to-date, there have been
39 ratifications or accessions. It came into force on 10 June 1964, having
received the 22 ratifications or accessions required for that purpose
(Article 11), and was therefore in force at the time when the various
delimitations of continental shelf boundaries described earlier (para-
graphs 1 and 5) took place between the Parties. But, under the formal
provisions of the Convention, it is in force for any individual State only
in so far as, having signed it within the time-limit provided for that
purpose, that State has also subsequently ratified it; or, not having signed
within that time-limit, has subsequently acceded to the Convention.
Denmark and the Netherlands have both signed and ratified the Conven-
tion, and are parties to it, the former since 10 June 1964, the latter since
20 March 1966. The Federal Republic was one of the signatories of the
Convention, but has never ratified it, and is consequently not a party.

27. It is admitted on behalf of Denmark and the Netherlands that in
these circumstances the Convention cannot, as such, be binding on the
Federal Republic, in the sense of the Republic being contractually
bound by it. But it is contended that the Convention, or the régime of
the Convention, and in particular of Article 6, has become binding on
the Federal Republic in another way,—namely because, by conduct, by
public statements and proclamations, and in other ways, the Republic
has unilaterally assumed the obligations of the Convention; or has
manifested its acceptance of the conventional régime; or has recognized
it as being generally applicable to the delimitation of continental shelf
areas. It has also been suggested that the Federal Republic had held
itself out as so assuming, accepting or recognizing, in such a manner as
to cause other States, and in particular Denmark and the Netherlands,
to rely on the attitude thus taken up.

28. As regards these contentions, it is clear that only a very definite,
very consistent course of conduct on the part of a State in the situation
of the Federal Republic could justify the Court in upholding them; and,
if this had existed—that is to say if there had been a real intention to
manifest acceptance or recognition of the applicability of the conven-
tional régime—then it must be asked why it was that the Federal Republic
did not take the obvious step of giving expression to this readiness by
simply ratifying the Convention. In principle, when a number of States,
including the one whose conduct is invoked, and those invoking it,
have drawn up a convention specifically providing for a particular
method by which the intention to become bound by the régime of the
convention is to be manifested—-namely by the carrying out of certain
prescribed formalities (ratification, accession), it is not lightly to be
presumed that a State which has not carried out these formalities, though
at all times fully able and entitled to do so, has nevertheless somehow
become bound in another way. Indeed if it were a question not of
obligation but of rights,—if, that is to say, a State which, though entitled

26
26 CONTINENTAL SHELF (JUDGMENT)

to do so, had not ratified or acceded, attempted to claim rights under
the convention, on the basis of a declared willingness to be bound by it,
or of conduct evincing acceptance of the conventional régime, it would
simply be told that, not having become a party to the convention it
could not claim any rights under it until the professed willingness and
acceptance had been manifested in the prescribed form.

29. A further point, not in itself conclusive, but to be noted, is that
if the Federal Republic had ratified the Geneva Convention, it could
have entered—and could, if it ratified now, enter—a reservation to
Article 6, by reason of the faculty to do so conferred by Article 12 of the
Convention. This faculty would remain, whatever the previous conduct
of the Federal Republic might have been—a fact which at least adds to
the difficulties involved by the Danish-Netherlands contention.

30. Having regard to these considerations of principle, it appears to
the Court that only the existence of a situation of estoppel could suffice
to lend substance to this contention,—that is to say if the Federal Republic
were now precluded from denying the applicability of the conventional
régime, by reason of past conduct, declarations, etc., which not only
clearly and consistently evinced acceptance of that régime, but also had
caused Denmark or the Netherlands, in reliance on such conduct, detri-
mentally to change position or suffer some prejudice. Of this there is
no evidence whatever in the present case.

31. In these circumstances it seems to the Court that little useful
purpose would be served by passing in review and subjecting to detailed
scrutiny the various acts relied on by Denmark and the Netherlands as
being indicative of the Federal Republic’s acceptance of the régime of
Article 6;—for instance that at the Geneva Conference the Federal
Republic did not take formal objection to Article 6 and eventually
signed the Convention without entering any reservation in respect of
that provision; that it at one time announced its intention to ratify the
Convention: that in its public declarations concerning its continental
shelf rights it appeared to rely on, or at least cited, certain provisions
of the Geneva Convention. In this last connection a good deal has been
made of the joint Minute signed in Bonn, on 4 August 1964, between
the then-negotiating delegations of the Federal Republic and the Nether-
lands. But this minute made it clear that what the Federal Republic
was seeking was an agreed division, rather than a delimitation of the
central North Sea continental shelf areas, and the reference it made to
Article 6 was specifically to the first sentence of paragraphs | and 2 of
that Article, which speaks exclusively of delimitation by agreement and
not at all of the use of the equidistance method.

32. In the result it appears to the Court that none of the elements
invoked is decisive; each is ultimately negative or inconclusive; all are
capable of varying interpretations or explanations. It would be one

27
27 CONTINENTAL SHELF (JUDGMENT)

thing to infer from the declarations of the Federal Republic an admission
accepting the fundamental concept of coastal State rights in respect of
the continental shelf: it would be quite another matter to see in this an
acceptance of the rules of delimitation contained in the Convention.
The declarations of the Federal Republic, taken in the aggregate, might
at most justify the view that to begin with, and before becoming fully
aware of what the probable effects in the North Sea would be, the Federal
Republic was not specifically opposed to the equidistance principle as
embodied in Article 6 of the Convention. But from a purely negative
conclusion such as this, it would certainly not be possible to draw the
positive inference that the Federal Republic, though not a party to the
Convention, had accepted the régime of Article 6 in a manner binding
upon itself. |

33. The dangers of the doctrine here advanced by Denmark and the
Netherlands, if it had to be given general application in the international
law field, hardly need stressing. Moreover, in the present case, any such
inference would immediately be nullified by the fact that, as soon as
concrete delimitations of North Sea continental shelf areas began to be
carried out, the Federal Republic, as described earlier (paragraphs 9 and
12), at once reserved its position with regard to those delimitations which
(effected on an equidistance basis) might be prejudicial to the delimitation
of its own continental shelf areas.

34. Since, accordingly, the foregoing considerations must lead the
Court to hold that Article 6 of the Geneva Convention is not, as such,
applicable to the delimitations involved in the present proceedings, it
becomes unnecessary for it to go into certain questions relating to the
interpretation or application of that provision which would otherwise
arise. One should be mentioned however, namely what is the relation-
ship between the requirement of Article 6 for delimitation by agreement,
and the requirements relating to equidistance and special circumstances
that are to be applied in ‘‘the absence of” such agreement,—i.e., in the
absence of agreement on the matter, is there a presumption that the
continental shelf boundary between any two adjacent States consists
automatically of an equidistance line,—or must negotiations for an
agreed boundary prove finally abortive before the acceptance of a bound-
ary drawn on an equidistance basis becomes obligatory in terms of
Article 6, if no special circumstances exist?

35. Without attempting to resolve this question, the determination of
which is not necessary for the purposes of the present case, the Court
draws attention to the fact that the delimitation of the line E-F, as shown
on Map 3, which was effected by Denmark and the Netherlands under
the agreement of 31 March 1966 already mentioned (paragraphs 5 and 9),
to which the Federal Republic was not a party, must have been based on

28
28 CONTINENTAL SHELF (JUDGMENT)

the tacit assumption that, no agreement to the contrary having been
reached in the negotiations between the Federal Republic and Denmark
and the Netherlands respectively (paragraph 7), the boundary between
the continental shelf areas of the Republic and those of the other two
countries must be deemed to be an equidistance one;—or in other words
the delimitation of the line E-F, and its validity erga omnes including
the Federal Republic, as contended for by Denmark and the Netherlands,
presupposes both the delimitation and the validity on an equidistance
basis, of the lines B-E and D-E on Map 3, considered by Denmark and
the Netherlands to represent the boundaries between their continental
shelf areas and those of the Federal Republic.

36. Since, however, Article 6 of the Geneva Convention provides only
for delimitation between ‘‘adjacent” States, which Denmark and the
Netherlands clearly are not, or between “opposite” States which, despite
suggestions to the contrary, the Court thinks they equally are not, the
delimitation of the line E-F on Map 3 could not in any case find its
validity in Article 6, even if that provision were opposable to the Federal
Republic. The validity of this delimitation must therefore be sought in
some other source of law. It is a main contention of Denmark and the
Netherlands that there does in fact exist such another source, furnishing
arule that validates not only this particular delimitation, but all delimita-
tions effected on an equidistance basis,—and indeed requiring delimita-
tion on that basis unless the States concerned otherwise agree, and whether
or not the Geneva Convention is applicable. This contention must now
be examined.

*
* *

37. Itis maintained by Denmark and the Netherlands that the Federal
Republic, whatever its position may be in relation to the Geneva Con-
vention, considered as such, is in any event bound to accept delimitation
on an equidistance-special circumstances basis, because the use of this
method is not in the nature of a merely conventional obligation, but is,
or must now be regarded as involving, a rule that is part of the corpus
of general international law;—and, like other rules of general or custom-
ary international law, is binding on the Federal Republic automatically
and independently of any specific assent, direct or indirect, given by the
latter. This contention has both a positive law and a more fundamentalist
aspect. As a matter of positive law, it is based on the work done in this
field by international legal bodies, on State practice and on the influence
attributed to the Geneva Convention itself,—the claim being that these
various factors have cumulatively evidenced or been creative of the
opinio juris sive necessitatis, requisite for the formation of new rules of
customary international law. In its fundamentalist aspect, the view put
forward derives from what might be called the natural law of the con-

29
29 CONTINENTAL SHELF (JUDGMENT)

tinental shelf, in the sense that the equidistance principle is seen as a
necessary expression in the field of delimitation of the accepted doctrine
of the exclusive appurtenance of the continental shelf to the nearby
coastal State, and therefore as having an a priori character of so to speak
juristic inevitability.

38. The Court will begin by examining this latter aspect, both because
it is the more fundamental, and was so presented on behalf of Denmark
and the Netherlands—i.e., as something governing the whole case; and
because, if it is correct that the equidistance principle is, as the point was
put in the course of the argument, to be regarded as inherent in the whole
basic concept of continental shelf rights, then equidistance should con-
stitute the rule according to positive law tests also. On the other hand,
if equidistance should not possess any a priori character of necessity or
inherency, this would not be any bar to its having become a rule of posi-
tive law through influences such as those of the Geneva Convention and
State practice,—and that aspect of the matter would remain for later
examination.

39. The a priori argument starts from the position described in para-
graph 19, according to which the right of the coastal State to its conti-
nental shelf areas is based on its sovereignty over the land domain, of
which the shelf area is the natural prolongation into and under the sea.
From this notion of appurtenance is derived the view which, as has al-
ready been indicated, the Court accepts, that the coastal State’s rights
exist ipso facto and ab initio without there being any question of having to
make good a claim to the areas concerned, or of any apportionment of
the continental shelf between different States. This was one reason why
the Court felt bound to reject the claim of the Federal Republic (in the
particular form which it took) to be awarded a “just and equitable share”
of the shelf areas involved in the present proceedings. Denmark and the
Netherlands, for their part, claim that the test of appurtenance must be
“proximity”, or more accurately “closer proximity”: all those parts of
the shelf being considered as appurtenant to a particular coastal State
which are (but only if they are) closer to it than they are to any point
on the coast of another State. Hence delimitation must be effected by a
method which will leave to each one of the States concerned all those
areas that are nearest to its own coast. Only a line drawn on equidistance
principles will do this. Therefore, it is contended, only such a line can be
valid (unless the Parties, for reasons of their own, agree on another),
because only such a line can be thus consistent with basic continental
shelf doctrine.

40. This view clearly has much force; for there can be no doubt that
as a matter of normal topography, the greater part of a State’s continental

30
30 CONTINENTAL SHELF (JUDGMENT)

shelf areas will in fact, and without the necessity for any delimitation at
all, be nearer to its coasts than to any other. It could not well be other-
wise; but post hoc is not propter hoc, and this situation may only serve
to obscure the real issue, which is whether it follows that every part of
the area concerned must be placed in this way, and that it should be as
it were prohibited that any part should not be so placed. The Court does
not consider that it does follow, either from the notion of proximity it-
self, or from the more fundamental concept of the continental shelf as
being the natural prolongation of the land domain—a concept repeatedly
appealed to by both sides throughout the case, although quite differently
interpreted by them.

41. As regards the notion of proximity, the idea of absolute proximity
is certainly not implied by the rather vague and general terminology
employed in the literature of the subject, and in most State proclamations
and international conventions and other instruments—terms such as
“near’’, “‘close to its shores”, “‘off its coast”, ‘opposite’, ‘in front of
the coast”, “in the vicinity of”, “neighbouring the coast”, “‘adjacent to”,
“contiguous”’, etc.,—all of them terms of a somewhat imprecise character
which, although they convey a reasonably clear general idea, are capable
of a considerable fluidity of meaning. To take what is perhaps the most
frequently employed of these terms, namely ‘adjacent to”, it is evident
that by no stretch of imagination can a point on the continental shelf
situated say a hundred miles, or even much less, from a given coast, be
regarded as “adjacent” to it, or to any coast at all, in the normal sense
of adjacency, even if the point concerned is nearer to some one coast
than to any other. This would be even truer of localities where, physically,
the continental shelf begins to merge with the ocean depths. Equally, a
point inshore situated near the meeting place of the coasts of two States
can often properly be said to be adjacent to both coasts, even though it
may be fractionally closer to the one than the other. Indeed, local geo-
graphical configuration may sometimes cause it to have a closer physical
connection with the coast to which it is not in fact closest.

42. There seems in consequence to be no necessary, and certainly no
complete, identity between the notions of adjacency and proximity; and
therefore the question of which parts of the continental shelf “adjacent
to” a coastline bordering more than one State fall within the appurte-
nance of which of them, remains to this extent an open one, not to be
determined on a basis exclusively of proximity. Even if proximity may
afford one of the tests to be applied and an important one in the right
conditions, it may not necessarily be the only, nor in all circumstances,
the most appropriate one. Hence it would seem that the notion of ad-
jacency, so constantly employed in continental shelf doctrine from the
start, only implies proximity in a general sense, and does not imply any
fundamental or inherent rule the ultimate effect of which would be to

31
31 CONTINENTAL SHELF (JUDGMENT)

prohibit any State (otherwise than by agreement) from exercising con-
tinental shelf rights in respect of areas closer to the coast of another
State.

43. More fundamental than the notion of proximity appears to be the
principle—constantly relied upon by all the Parties—of the natural
prolongation or continuation of the land territory or domain, or land
sovereignty of the coastal State, into and under the high seas, via the bed
of its territorial sea which is under the full sovereignty of that State.
There are various ways of formulating this principle, but the underlying
idea, namely of an extension of something already possessed, is the same,
and it is this idea of extension which is, in the Court’s opinion, deter-
minant. Submarine areas do not really appertain to the coastal State
because—or not only because—they are near it. They are near it of
course; but this would not suffice to confer title, any more than, ac-
cording to a well-established principle of law recognized by both sides
in the present case, mere proximity confers per se title to land territory.
What confers the ipso jure title which international law attributes to the
coastal State in respect of its continental shelf, is the fact that the sub-
marine areas concerned may be deemed to be actually part of the terri-
tory over which the coastal State already has dominion,—in the sense
that, although covered with water, they are a prolongation or continua-
tion of that territory, an extension of it under the sea. From this it would
follow that whenever a given submarine area does not constitute a
natural—-or the most natural—extension of the land territory of a coastal
State, even though that area may be closer to it than it is to the territory
of any other State, it cannot be regarded as appertaining to that State ;—
or at least it cannot be so regarded in the face of a competing claim by a
State of whose land territory the submarine area concerned is to be
regarded as a natural extension, even if it is less close to it.

44. In the present case, although both sides relied on the prolongation
principle and regarded it as fundamental, they interpreted it quite dif-
ferently. Both interpretations appear to the Court to be incorrect. Den-
mark and the Netherlands identified natural prolongation with closest
proximity and therefrom argued that it called for an equidistance line:
the Federal Republic seemed to think it implied the notion of the just
and equitable share, although the connection is distinctly remote. (The
Federal Republic did however invoke another idea, namely that of the
proportionality of a State’s continental shelf area to the length of its
coastline, which obviously does have an intimate connection with the
prolongation principle, and will be considered in its place.) As regards
equidistance, it clearly cannot be identified with the notion of natural
prolongation or extension, since, as has already been stated (paragraph 8),
the use of the equidistance method would frequently cause areas which
are the natural prolongation or extension of the territory of one State
to be attributed to another, when the configuration of the latter’s coast
makes the equidistance line swing out laterally across the former’s

32
32 CONTINENTAL SHELF (JUDGMENT)

coastal front, cutting it off from areas situated directly before that front.

45. The fluidity of all these notions is well illustrated by the case of
the Norwegian Trough (paragraph 4 above). Without attempting to
pronounce on the status of that feature, the Court notes that the shelf
areas in the North Sea separated from the Norwegian coast by the 80-
100 kilometres of the Trough cannot in any physical sense be said to be
adjacent to it, nor to be its natural prolongation. They are nevertheless
considered by the States parties to the relevant delimitations, as described
in paragraph 4, to appertain to Norway up to the median lines shown on
Map 1. True these median lines are themselves drawn on equidistance
principles; but it was only by first ignoring the existence of the Trough
that these median lines fell to be drawn at all.

*

46. The conclusion drawn by the Court from the foregoing analysis
is that the notion of equidistance as being logically necessary, in the sense
of being an inescapable a priori accompaniment of basic continental
shelf doctrine, is incorrect. It is said not to be possible to maintain that
there is a rule of law ascribing certain areas to a State as a matter of in-
herent and original right (see paragraphs 19 and 20), without also ad-
mitting the existence of some rule by which those areas can be obliga-
torily delimited. The Court cannot accept the logic of this view. The
problem arises only where there is a dispute and only in respect of the
marginal areas involved. The appurtenance of a given area, considered
as an entity, in no way governs the precise delimitation of its boundaries,
any more than uncertainty as to boundaries can affect territorial rights.
There is for instance no rule that the land frontiers of a State must be
fully delimited and defined, and often in various places and for long
periods they are not, as is shown by the case of the entry of Albania into
the League of Nations (Monastery of Saint Naoum, Advisory Opinion,
1924, P.C.L.J., Series B, No. 9, at p. 10).

*
* *

47. A review of the genesis and development of the equidistance
method of delimitation can only serve to confirm the foregoing conclu-
sion. Such a review may appropriately start with the instrument, generally
known as the “Truman Proclamation”, issued by the Government of
the United States on 28 September 1945, Although this instrument was
not the first or only one to have appeared, it hasin the opinion of the Court
a special status. Previously, various theories as to the nature and extent
of the rights relative to or exercisable over the continental shelf had been
advanced by jurists, publicists and technicians. The Truman Proclama-
tion however, soon came to be regarded as the starting point of the posi-

33
33 CONTINENTAL SHELF (JUDGMENT)

tive law on the subject, and the chief doctrine it enunciated, namely
that of the coastal State as having an original, natural, and exclusive
(in short a vested) right to the continental shelf off its shores, came to
prevail over all others, being now reflected in Article 2 of the 1958 Geneva
Convention on the Continental Shelf. With regard to the delimitation
of lateral boundaries between the continental shelves of adjacent States,
a matter which had given rise to some consideration on the technical, but
very little on the juristic level, the Truman Proclamation stated that such
boundaries ‘‘shall be determined by the United States and the State con-
cerned in accordance with equitable principles”. These two concepts, of
delimitation by mutual agreement and delimitation in accordance with
equitable principles, have underlain all the subsequent history of the
subject. They were reflected in various other State proclamations of the
period, and after, and in the later work on the subject.

48. It was in the International Law Commission of the United Nations
that the question of delimitation as between adjacent States was first
taken up seriously as part of a general juridical project; for outside the
ranks of the hydrographers and cartographers, questions of delimitation
were not much thought about in earlier continental shelf doctrine.
Juridical interest and speculation was focussed mainly on such questions
as what was the legal basis on which any rights at all in respect of the
continental shelf could be claimed, and what was the nature of those
rights. As regards boundaries, the main issue was not that of boundaries
between States but of the seaward limit of the area in respect of which
the coastal State could claim exclusive rights of exploitation. As was
pointed out in the course of the written proceedings, States in most cases
had not found it necessary to conclude treaties or legislate about their
lateral sea boundaries with adjacent States before the question of ex-
ploiting the natural resources of the seabed and subsoil arose ;—practice
was therefore sparse.

49. In the records of the International Law Commission, which had
the matter under consideration from 1950 to 1956, there is no indication
at all that any of its members supposed that it was incumbent on the
Commission to adopt a rule of equidistance because this gave expression
to, and translated into linear terms, a principle of proximity inherent in
the basic concept of the continental shelf, causing every part of the shelf
to appertain to the nearest coastal State and to no other, and because
such a rule must therefore be mandatory as a matter of customary inter-
national law. Such an idea does not seem ever to have been propounded.
Had it been, and had it had the self-evident character contended for by
Denmark and the Netherlands, the Commission would have had no alter-
native but to adopt it, and its long continued hesitations over this matter
would be incomprehensible.

34
34 CONTINENTAL SHELF (JUDGMENT)

50. It is moreover, in the present context, a striking feature of the
Commission’s discussions that during the early and middle stages, not
only was the notion of equidistance never considered from the standpoint
of its having a priori a character of inherent necessity: it was never given
any special prominence at all, and certainly no priority. The Commission
discussed various other possibilities as having equal if not superior status
such as delimitation by agreement, by reference to arbitration, by drawing
lines perpendicular to the coast, by prolonging the dividing line of ad-
jacent territorial waters (the principle of which was itself notas yet settled),
and on occasion the Commission seriously considered adopting one or
other of these solutions. It was not in fact until after the matter had been
referred to a committee of hydrographical experts, which reported in
1953, that the equidistance principle began to take precedence over other
possibilities: the Report of the Commission for that year (its principal
report on the topic of delimitation as such) makes it clear that before
this reference to the experts the Commission had felt unable to formulate
any definite rule at all, the previous trend of opinion having been mainly
in favour of delimitation by agreement or by reference to arbitration.

51. It was largely because of these difficulties that it was decided to
consult the Committee of Experts. It is therefore instructive in the con-
text (1.e., of an alleged inherent necessity for the equidistance principle)
to see on what basis the matter was put to the experts, and how they
dealt with it. Equidistance was in fact only one of four methods suggested
to them, the other three being the continuation in the seaward direction
of the land frontier between the two adjacent States concerned; the
drawing of a perpendicular to the coast at the point of its intersection
with this land frontier; and the drawing of a line perpendicular to the line
of the “‘general direction” of the coast. Furthermore the matter was not
even put to the experts directly as a question of continental shelf delimita-
tion, but in the context of the delimitation of the lateral boundary be-
tween adjacent territorial waters, no account being taken of the possibility
that the situation respecting territorial waters might be different.

52. The Committee of Experts simply reported that after a thorough
discussion of the different methods—(there are no official records of this
discussion)—they had decided that “the (lateral) boundary through the
territorial sea—if not already fixed otherwise—should be drawn according
to the principle of equidistance from the respective coastlines”. They
added, however, significantly, that in “‘a number of cases this may not
lead to an equitable solution, which should be then arrived at by negotia-
tion”. Only after that did they add, as a rider to this conclusion, that
they had considered it “important to find a formula for drawing the
international boundaries in the territorial waters of States, which could
also be used for the delimitation of the respective continental shelves of
two States bordering the same continental shelf”.

35
35 CONTINENTAL SHELF (JUDGMENT)

53. In this almost impromptu, and certainly contingent manner was
the principle of equidistance for the delimitation of continental shelf
boundaries propounded. It is clear from the Report of the Commission
for 1953 already referred to (paragraph 50) that the latter adopted it
largely on the basis of the recommendation of the Committee of Experts,
and even so in a text that gave priority to delimitation by agreement and
also introduced an exception in favour of “‘special circumstances” which
the Committee had not formally proposed. The Court moreover thinks
it to be a legitimate supposition that the experts were actuated by con-
siderations not of legal theory but of practical convenience and carto-
graphy of the kind mentioned in paragraph 22 above. Although there
are no official records of their discussions, there is warrant for this view
in correspondence passing between certain of them and the Commission’s
Special Rapporteur on the subject, which was deposited by one of the
Parties during the oral hearing at the request of the Court. Nor, even
after this, when a decision in principle had been taken in favour of an
equidistance rule, was there an end to the Commission’s hesitations, for
as late as three years after the adoption of the report of the Committee
of Experts, when the Commission was finalizing the whole complex of
drafts comprised under the topic of the Law of the Sea, various doubts
about the equidistance principle were still being voiced in the Commis-
sion, on such grounds for instance as that its strict application would be
open, in certain cases, to the objection that the geographical configura-
tion of the coast would render a boundary drawn on this basis inequitable.

54. A further point of some significance is that neither in the Com-
mittee of Experts, nor in the Commission itself, nor subsequently at the
Geneva Conference, does there appear to have been any discussion of
delimitation in the context, not merely of two adjacent States, but of
three or more States on the same coast, or in the same vicinity,—from
which it can reasonably be inferred that the possible resulting situations,
some of which have been described in paragraph 8 above, were never
really envisaged or taken into account. This view finds some confirmation
in the fact that the relevant part of paragraph 2 of Article 6 of the Geneva
Convention speaks of delimiting the continental shelf of “two” adjacent
States (although a reference simply to “adjacent States” would have
sufficed), whereas in respect of median lines the reference in paragraph 1
of that Article is to “two or more” opposite States.

55. In the light of this history, and of the record generally, it is clear
that at no time was the notion of equidistance as an inherent necessity
of continental shelf doctrine entertained. Quite a different outlook was
indeed manifested from the start in current legal thinking. It was, and

36
36 CONTINENTAL SHELF (JUDGMENT)

it really remained tothe end, governed by two beliefs ;—namely, first, that
no one single method of delimitation was likely to prove satisfactory in all
circumstances, and that delimitation should, therefore, be carried out by
agreement (or by reference to arbitration); and secondly, that it should
be effected on equitable principles. It was in pursuance of the first of these
beliefs that in the draft that emerged as Article 6 of the Geneva Con-
vention, the Commission gave priority to delimitation by agreement,—
and in pursuance of the second that it introduced the exception in favour
of “special circumstances”. Yet the record shows that, even with these
mitigations, doubts persisted, particularly as to whether the equidistance
principle would in all cases prove equitable.

56. In these circumstances, it seems to the Court that the inherency
contention as now put forward by Denmark and the Netherlands inverts
the true order of things in point of time and that, so far from an equidis-
tance rule having been generated by an antecedent principle of proximity
inherent in the whole concept of continental shelf appurtenance, the
latter is rather a rationalization of the former—an ex post facto construct
directed to providing a logical juristic basis for a method of delimitation
propounded largely for different reasons, cartographical and other. Given
also that for the reasons already set out (paragraphs 40-46) the theory
cannot be said to be endowed with any quality of logical necessity either,
the Court is unable to accept it.

57. Before going further it will be convenient to deal briefly with two
subsidiary matters. Most of the difficulties felt in the International Law
Commission related, as here, to the case of the lateral boundary between
adjacent States. Less difficulty was felt over that of the median line
boundary between opposite States, although it too is an equidistance line.
For this there seems to the Court to be good reason. The continental
shelf area off, and dividing, opposite States, can be claimed by each of
them to be a natural prolongation of its territory. These prolongations
meet and overlap, and can therefore only be delimited by means of a
median line; and, ignoring the presence of islets, rocks and minor coastal
projections, the disproportionally distorting effect of which can be
eliminated by other means, such a line must effect an equal division of
the particular area involved. If there is a third State on one of the coasts
concerned, the area of mutual natural prolongation with that of the
same or another opposite State will be a separate and distinct one, to
be treated in the same way. This type of case is therefore different from
that of laterally adjacent States on the same coast with no immediately
opposite coast in front of it, and does not give rise to the same kind of
problem—a conclusion which also finds some confirmation in the dif-

37
37 CONTINENTAL SHELF (JUDGMENT)

ference of language to be observed in the two paragraphs of Article 6 of
the Geneva Convention (reproduced in paragraph 26 above) as respects
recourse in the one case to median lines and in the other to lateral
equidistance lines, in the event of absence of agreement.

58. If on the other hand, contrary to the view expressed in the preced-
ing paragraph, it were correct to say that there is no essential difference
in the process of delimiting the continental shelf areas between opposite
States and that of delimitations between adjacent States, then the results
ought in principle to be the same or at least comparable. But in fact,
whereas a median line divides equally between the two opposite countries
areas that can be regarded as being the natural prolongation of the
territory of each of them, a lateral equidistance line often leaves to one
of the States concerned areas that are a natural prolongation of the
territory of the other.

59. Equally distinct in the opinion of the Court is the case of the
lateral boundary between adjacent territorial waters to be drawn on an
equidistance basis. As was convincingly demonstrated in the maps and
diagrams furnished by the Parties, and as has been noted in paragraph 8,
the distorting effects of lateral equidistance lines under certain conditions
of coastal configuration are nevertheless comparatively small within the
limits of territorial waters, but produce their maximum effect in the
localities where the main continental shelf areas lie further out. There
is also a direct correlation between the notion of closest proximity to
the coast and the sovereign jurisdiction which the coastal State is entitled
to exercise and must exercise, not only over the seabed underneath the
territorial waters but over the waters themselves, which does not exist
in respect of continental shelf areas where there is no jurisdiction over
the superjacent waters, and over the seabed only for purposes of explora-
tion and exploitation,

*
* *

60. The conclusions so far reached leave open, and still to be con-
sidered, the question whether on some basis other than that of an a
priori logical necessity, i.e., through positive law processes, the equidis-
tance principle has come to be regarded as a rule of customary interna-
tional law, so that it would be obligatory for the Federal Republic in
that way, even though Article 6 of the Geneva Convention is not, as
such, opposable to it. For this purpose it is necessary to examine the
status of the principle as it stood when the Convention was drawn up,
as it resulted from the effect of the Convention, and in the light of State
practice subsequent to the Convention; but it should be clearly under-
stood that in the pronouncements the Court makes on these matters it
has in view solely the delimitation provisions (Article 6) of the Conven-
tion, not other parts of it, nor the Convention as such.

38
38 CONTINENTAL SHELF (JUDGMENT)

61. The first of these questions can conveniently be considered in the
form suggested on behalf of Denmark and the Netherlands themselves
in the course of the oral hearing, when it was stated that they had not
in fact contended that the delimitation article (Article 6) of the Conven-
tion ‘‘embodied already received rules of customary law in the sense
that the Convention was merely declaratory of existing rules”. Their
contention was, rather, that although prior to the Conference, continental
shelf law was only in the formative stage, and State practice lacked
uniformity, yet “the process of the definition and consolidation of the
emerging customary law took place through the work of the Interna-
tional Law Commission, the reaction of governments to that work and
the proceedings of the Geneva Conference”; and this emerging customary
law became “crystallized in the adoption of the Continental Shelf Con-
vention by the Conference”.

62. Whatever validity this contention may have in respect of at least
certain parts of the Convention, the Court cannot accept it as regards
the delimitation provision (Article 6), the relevant parts of which were
adopted almost unchanged from the draft of the International Law
Commission that formed the basis of discussion at the Conference.
The status of the rule in the Convention therefore depends mainly on
the processes that led the Commission to propose it. These processes
have already been reviewed in connection with the Danish-Netherlands
contention of an a priori necessity for equidistance, and the Court con-
siders this review sufficient for present purposes also, in order to show
that the principle of equidistance, as it now figures in Article 6 of the
Convention, was proposed by the Commission with considerable hesita-
tion, somewhat on an experimental basis, at most de /ege ferenda, and
not at all de lege lata or as an emerging rule of customary international
law. This is clearly not the sort of foundation on which Article 6 of the
Convention could be said to have reflected or crystallized such a rule.

*

63. The foregoing conclusion receives significant confirmation from
the fact that Article 6 is one of those in respect of which, under the
reservations article of the Convention (Article 12) reservations may be
made by any State on signing, ratifying or acceding,—for, speaking
generally, it is a characteristic of purely conventional rules and obligations
that, in regard to them, some faculty of making unilateral reservations
may, within certain limits, be admitted;—whereas this cannot be so in
the case of general or customary law rules and obligations which, by
their very nature, must have equal force for all members of the interna-
tional community, and cannot therefore be the subject of any right of
unilateral exclusion exercisable at will by any one of them in its own

39
39 CONTINENTAL SHELF (JUDGMENT)

favour. Consequently, it is to be expected that when, for whatever
reason, rules or obligations of this order are embodied, or are intended
to be reflected in certain provisions of a convention, such provisions
will figure amongst those in respect of which a right of unilateral reserva-
tion is not conferred, or is excluded. This expectation is, in principle,
fulfilled by Article 12 of the Geneva Continental Shelf Convention,
which permits reservations to be made to all the articles of the Conven-
tion ‘‘other than to Articles 1 to 3 inclusive”’—these three Articles being
the ones which, it is clear, were then regarded as reflecting, or as crys-
tallizing, received or at least emergent rules of customary international
law relative to the continental shelf, amongst them the question of the
seaward extent of the shelf; the juridical character of the coastal State’s
entitlement; the nature of the rights exercisable; the kind of natural
resources to which these relate; and the preservation intact of the legal
status as high seas of the waters over the shelf, and the legal status of
the superjacent air-space.

64. The normal inference would therefore be that any articles that
do not figure among those excluded from the faculty of reservation under
Article 12, were not regarded as declaratory of previously existing or
emergent rules of law; and this is the inference the Court in fact draws in
respect of Article 6 (delimitation), having regard also to the attitude of
the International Law Commission to this provision, as already described
in general terms. Naturally this would not of itself prevent this provision
from eventually passing into the general corpus of customary interna-
tional law by one of the processes considered in paragraphs 70-81 below.
But that is not here the issue. What is now under consideration is whether
it originally figured in the Convention as such a rule.

65. It has however been suggested that the inference drawn at the
beginning of the preceding paragraph is not necessarily warranted,
seeing that there are certain other provisions of the Convention, also not
excluded from the faculty of reservation, but which do undoubtedly in
principle relate to matters that lie within the field of received customary
law, such as the obligation not to impede the laying or maintenance of
submarine cables or pipelines on the continental shelf seabed (Article 4),
and the general obligation not unjustifiably to interfere with freedom of
navigation, fishing, and so on (Article 5, paragraphs 1 and 6). These
matters however, all relate to or are consequential upon principles or rules
of general maritime law, very considerably ante-dating the Convention,
and not directly connected with but only incidental to continental shelf
rights as such. They were mentioned in the Convention, not in order to
declare or confirm their existence, which was not necessary, but simply
to ensure that they were not prejudiced by the exercise of continental
shelf rights as provided for in the Convention. Another method of

40
40 CONTINENTAL SHELF (JUDGMENT)

drafting might have clarified the point, but this cannot alter the fact
that no reservation could release the reserving party from obligations
of general maritime law existing outside and independently of the Con-
vention, and especially obligations formalized in Article 2 of the con-
temporaneous Convention on the High Seas, expressed by its preamble
to be declaratory of established principles of international law.

66. Article 6 (delimitation) appears to the Court to be in a different
position. It does directly relate to continental shelf rights as such, rather
than to matters incidental to these; and since it was not, as were Articles
1 to 3, excluded from the faculty of reservation, it is a legitimate inference
that it was considered to have a different and less fundamental status
and not, like those Articles, to reflect pre-existing or emergent customary
law. It was however contended on behalf of Denmark and the Nether-
lands that the right of reservation given in respect of Article 6 was not
intended to be an unfettered right, and that in particular it does not
extend to effecting a total exclusion of the equidistance principle of
delimitation,—for, so it was claimed, delimitation on the basis of that
principle is implicit in Articles | and 2 of the Convention, in respect of
which no reservations are permitted. Hence the right of reservation under
Article 6 could only be exercised in a manner consistent with the preserva-
tion of at least the basic principle of equidistance. In this connection it
was pointed out that, of the no more than four reservations so far
entered in respect of Article 6, one at least of which was somewhat far-
reaching, none has purported to effect such a total exclusion or denial.

67. The Court finds this argument unconvincing for a number of
reasons. {n the first place, Articles 1 and 2 of the Geneva Convention
do not appear to have any direct connection with inter-State delimitation
as such. Article | is concerned only with the outer, seaward, limit of
the shelf generally, not with boundaries between the shelf areas of
opposite or adjacent States. Article 2 is equally not concerned with
such boundaries. The suggestion seems to be that the notion of equidis-
tance is implicit in the reference in paragraph 2 of Article 2 to the rights
of the coastal State over its continental shelf being “exclusive”. So far as
actual language is concerned this interpretation is clearly incorrect. The
true sense of the passage is that in whatever areas of the continental
shelf a coastal State has rights, those rights are exclusive rights, not
exercisable by any other State. But this says nothing as to what in fact
are the precise areas in respect of which each coastal State possesses
these exclusive rights. This question, which can arise only as regards the
fringes of a coastal State’s shelf area is, as explained at the end of para-
graph 20 above, exactly what falls to be settled through the process of
delimitation, and this is the sphere of Article 6, not Article 2.

41
41 CONTINENTAL SHELF (JUDGMENT)

68, Secondly, it must be observed that no valid conclusions can be
drawn from the fact that the faculty of entering reservations to Article 6
has been exercised only sparingly and within certain limits. This is the
affair exclusively of those States which have not wished to exercise the
faculty, or which have been content to do so only to a limited extent.
Their action or inaction cannot affect the right of other States to enter
reservations to whatever is the legitimate extent of the right.

*

69. In the light of these various considerations, the Court reaches the
conclusion that the Geneva Convention did not embody or crystallize
any pre-existing or emergent rule of customary law, according to which
the delimitation of continental shelf areas between adjacent States must,
unless the Parties otherwise agree, be carried out on an equidistance-
special circumstances basis. A rule was of course embodied in Article 6
of the Convention, but as a purely conventional rule. Whether it has
since acquired a broader basis remains to be seen: gua conventional rule
however, as has already been concluded, it is not opposable to the
Federal Republic.

*
* *

70. The Court must now proceed to the last stage in the argument
put forward on behalf of Denmark and the Netherlands. This is to the
effect that even if there was at the date of the Geneva Convention no rule
of customary international law in favour of the equidistance principle,
and no such rule was crystallized in Article 6 of the Convention, never-
theless such a rule has come into being since the Convention, partly
because of its own impact, partly on the basis of subsequent State prac-
tice,—and that this rule, being now a rule of customary international law
binding on all States, including therefore the Federal Republic, should
be declared applicable to the delimitation of the boundaries between the
Parties’ respective continental shelf areas in the North Sea.

71. In so far as this contention is based on the view that Article 6 of
the Convention has had the influence, and has produced the effect,
described, it clearly involves treating that Article as a norm-creating
provision which has constituted the foundation of, or has generated a
rule which, while only conventional or contractual in its origin, has
since passed into the general corpus of international law, and is now
accepted as such by the opinio juris, so as to have become binding even
for countries which have never, and do not, become parties to the
Convention. There is no doubt that this process is a perfectly possible
one and does from time to time occur: it constitutes indeed one of the
recognized methods by which new rules of customary international law
may be formed. At the same time this result is not lightly to be regarded
as having been attained.

72. It would in the first place be necessary that the provision con-

42
42 CONTINENTAL SHELF (JUDGMENT)

cerned should, at all events potentially, be of a fundamentally norm-
creating character such as could be regarded as forming the basis of a
general rule of law. Considered in abstracto the equidistance principle
might be said to fulfil this requirement. Yet in the particular form in
which it is embodied in Article 6 of the Geneva Convention, and having
regard to the relationship of that Article to other provisions of the
Convention, this must be open to some doubt. In the first place, Article 6
is so framed as to put second the obligation to make use of the equidis-
tance method, causing it to come after a primary obligation to effect
delimitation by agreement. Such a primary obligation constitutes an
unusual preface to what is claimed to be a potential general rule of
law. Without attempting to enter into, still less pronounce upon any
question of jus cogens, it is well understood that, in practice, rules of
international law can, by agreement, be derogated from in particular
cases, or as between particular parties,—but this is not normally the
subject of any express provision, as it is in Article 6 of the Geneva Con-
vention. Secondly the part played by the notion of special circumstances
relative to the principle of equidistance as embodied in Article 6, and
the very considerable, still unresolved controversies as to the exact mean-
ing and scope of this notion, must raise further doubts as to the poten-
tially norm-creating character of the rule. Finally, the faculty of making
reservations to Article 6, while it might not of itself prevent the equidis-
tance principle being eventually received as general law, does add con-
siderably to the difficulty of regarding this result as having been brought
about (or being potentially possible) on the basis of the Convention:
for so long as this faculty continues to exist, and 1s not the subject of
any revision brought about in consequence of a request made under
Article 13 of the Convention—of which there is at present no official
indication—it is the Convention itself which would, for the reasons
already indicated, seem to deny to the provisions of Article 6 the same
norm-creating character as, for instance, Articles 1 and 2 possess.

73. With respect to the other elements usually regarded as necessary
before a conventional rule can be considered to have become a general
rule of international law, it might be that, even without the passage of
any considerable period of time, a very widespread and representative
participation in the convention might suffice of itself, provided it included
that of States whose interests were specially affected. In the present case
however, the Court notes that, even if allowance is made for the existence
of a number of States to whom participation in the Geneva Convention
is not open, or which, by reason for instance of being land-locked
States, would have no interest in becoming parties to it, the number of
ratifications and accessions so far secured is, though respectable, hardly
sufficient. That non-ratification may sometimes be due to factors other
than active disapproval of the convention concerned can hardly con-
stitute a basis on which positive acceptance of its principles can be
implied: the reasons are speculative, but the facts remain.

43
43 CONTINENTAL SHELF (JUDGMENT)

74. As regards the time element, the Court notes that it is over ten
years since the Convention was signed, but that it is even now less than
five since it came into force in June 1964, and that when the present
proceedings were brought it was less than three years, while less than
one had elapsed at the time when the respective negotiations between
the Federal Republic and the other two Parties for a complete delimita-
tion broke down on the question of the application of the equidistance
principle. Although the passage of only a short period of time is not
necessarily, or of itself, a bar to the formation of a new rule of customary
international law on the basis of what was originally a purely conven-
tional rule, an indispensable requirement would be that within the period
in question, short though it might be, State practice, including that of
States whose interests are specially affected, should have been both
extensive and virtually uniform in the sense of the provision invoked ;—
and should moreover have occurred in such a way as to show a general
recognition that a rule of law or legal obligation is involved.

*

75. The Court must now consider whether State practice in the matter
of continental shelf delimitation has, subsequent to the Geneva Conven-
tion, been of such a kind as to satisfy this requirement. Leaving aside
cases which, for various reasons, the Court does not consider to be
reliable guides as precedents, such as delimitations effected between the
present Parties themselves, or not relating to international boundaries,
some fifteen cases have been cited in the course of the present pro-
ceedings, occurring mostly since the signature of the 1958 Geneva Con-
vention, in which continental shelf boundaries have been delimited
according to the equidistance principle—in the majority of the cases by
agreement, in a few others unilaterally—or else the delimitation was
foreshadowed but has not yet been carried out. Amongst these fifteen
are the four North Sea delimitations United Kingdom/Norway-Denmark-
Netherlands, and Norway/Denmark already mentioned in paragraph 4
of this Judgment. But even if these various cases constituted more than
a very small proportion of those potentially calling for delimitation in
the world as a whole, the Court would not think it necessary to enumerate
or evaluate them separately, since there are, a priori, several grounds
which deprive them of weight as precedents in the present context.

76. To begin with, over half the States concerned, whether acting
unilaterally or conjointly, were or shortly became parties to the Geneva
Convention, and were therefore presumably, so far as they were con-
cerned, acting actually or potentially in the application of the Convention.
From their action no inference could legitimately be drawn as to the
existence of a rule of customary international law in favour of the
equidistance principle. As regards those States, on the other hand, which
were not, and have not become parties to the Convention, the basis of

44
44 CONTINENTAL SHELF (JUDGMENT)

their action can only be problematical and must remain entirely specula-
tive. Clearly, they were not applying the Convention. But from that
no inference could justifiably be drawn that they believed themselves to
be applying a mandatory rule of customary international law. There
is not a shred of evidence that they did and, as has been seen (paragraphs
22 and 23), there is no lack of other reasons for using the equidistance
method, so that acting, or agreeing to act in a certain way, does not of
itself demonstrate anything of a juridical nature.

77, The essential point in this connection—and it seems necessary to
stress it—is that even if these instances of action by non-parties to the
Convention were much more numerous than they in fact are, they would
not, even in the aggregate, suffice in themselves to constitute the opinio
juris:—for, in order to achieve this result, two conditions must be ful-
filled. Not only must the acts concerned amount to a settled practice,
but they must also be such, or be carried out in such a way, as to be
evidence of a belief that this practice is rendered obligatory by the
existence of a rule of law requiring it. The need for such a belief, 1.e., the
existence of a subjective element, is implicit in the very notion of the
opinio juris sive necessitatis. The States concerned must therefore feel
that they are conforming to what amounts to a legal obligation. The
frequency, or even habitual character of the acts is not in itself enough.
There are many international acts, e.g., in the field of ceremonial and
protocol, which are performed almost invariably, but which are motivated
only by considerations of courtesy, convenience or tradition, and not
by any sense of legal duty.

78. In this respect the Court follows the view adopted by the Perma-
nent Court of International Justice in the Lotus case, as stated in the fol-
lowing passage, the principle of which is, by analogy, applicable almost
word for word, mutatis mutandis, to the present case (P.C.I.J., Series A,
No. 10, 1927, at p. 28):

“Even if the rarity of the judicial decisions to be found ... were
sufficient to prove ... the circumstance alleged . . ., it would merely
show that States had often, in practice, abstained from instituting
criminal proceedings, and not that they recognized themselves as
being obliged to do so; for only if such abstention were based on
their being conscious of having a duty to abstain would it be possible
to speak of an international custom. The alleged fact does not allow
one to infer that States have been conscious of having such a duty;
on the other hand, ... there are other circumstances calculated to
show that the contrary is true.”

Applying this dictum to the present case, the position is simply that in
certain cases—not a great number—the States concerned agreed to draw
or did draw the boundaries concerned according to the principle of
equidistance. There is no evidence that they so acted because they felt

45
45 CONTINENTAL SHELF (JUDGMENT)

legally compelled to draw them in this way by reason of a rule of custom-
ary law obliging them to do so—especially considering that they might
have been motivated by other obvious factors.

79. Finally, it appears that in almost all of the cases cited, the delimi-
tations concerned were median-line delimitations between opposite
States, not lateral delimitations between adjacent States. For reasons
which have already been given (paragraph 57) the Court regards the case
of median-line delimitations between opposite States as different in
various respects, and as being sufficiently distinct not to constitute a
precedent for the delimitation of lateral boundaries. In only one situation
discussed by the Parties does there appear to have been a geographical
configuration which to some extent resembles the present one, in the
sense that a number of States on the same coastline are grouped around
a sharp curve or bend of it. No complete delimitation in this area has
however yet been carried out. But the Court is not concerned to deny to
this case, or any other of those cited, all evidential value in favour of the
thesis of Denmark and the Netherlands. It simply considers that they
are inconclusive, and insufficient to bear the weight sought to be put
upon them as evidence of such a settled practice, manifested in such
circumstances, as would justify the inference that delimitation according
to the principle of equidistance amounts to a mandatory rule of customary
international law,—more particularly where lateral delimitations are
concerned. -

80. There are of course plenty of cases (and a considerable number
were cited) of delimitations of waters, as opposed to seabed, being carried
out on the basis of equidistance—mostly of internal waters (lakes, rivers,
etc.), and mostly median-line cases. The nearest analogy is that of ad-
jacent territorial waters, but as already explained (paragraph 59) the
Court does not consider this case to be analogous to that of the con-
tinental shelf.

81. The Court accordingly concludes that if the Geneva Convention
was not in its origins or inception declaratory of a mandatory rule of
customary international law enjoining the use of the equidistance prin-
ciple for the delimitation of continental shelf areas between adjacent
States, neither has its subsequent effect been constitutive of such a rule;
and that State practice up-to-date has equally been insufficient for the
purpose.

82. The immediately foregoing conclusion, coupled with that reached
earlier (paragraph 56) to the effect that the equidistance principle could
not be regarded as being a rule of law on any a priori basis of logical

46
46 CONTINENTAL SHELF (JUDGMENT)

necessity deriving from the fundamental theory of the continental shelf,
leads to the final conclusion on this part of the case that the use of the
equidistance method is not obligatory for the delimitation of the areas
concerned in the present proceedings. In these circumstances, it becomes
unnecessary for the Court to determine whether or not the configuration
of the German North Sea coast constitutes a “special circumstance” for
the purposes either of Article 6 of the Geneva Convention or of any rule
of customary international law,—since once the use of the equidistance
method of delimitation is determined not to be obligatory in any event,
it ceases to be legally necessary to prove the existence of special circum-
stances in order to justify not using that method.

*
* * * Ok

83. The legal situation therefore is that the Parties are under no obliga-
tion to apply either the 1958 Convention, which is not opposable to the
Federal Republic, or the equidistance method as a mandatory rule of
customary law, which it is not. But as between States faced with an issue
concerning the lateral delimitation of adjacent continental shelves, there
are still rules and principles of law to be applied; and in the present case
it is not the fact either that rules are lacking, or that the situation is one
for the unfettered appreciation of the Parties. Equally, it is not the case
that if the equidistance principle is not a rule of law, there has to be as
an alternative some other single equivalent rule.

84. As already indicated, the Court is not called upon itself to delimit
the areas of continental shelf appertaining respectively to each Party,
and in consequence is not bound to prescribe the methods to be em-
ployed for the purposes of such a delimitation. The Court has to indicate
to the Parties the principles and rules of law in the light of which the
methods for eventually effecting the delimitation will have to be chosen.
The Court will discharge this task in such a way as to provide the Parties
with the requisite directions, without substituting itself for them by means
of a detailed indication of the methods to be followed and the factors to
be taken into account for the purposes of a delimitation the carrying out
of which the Parties have expressly reserved to themselves.

85. It emerges from the history of the development of the legal régime
of the continental shelf, which has been reviewed earlier, that the essential
reason why the equidistance method is not to be regarded as a rule of
law is that, if it were to be compulsorily applied in all situations, this
would not be consonant with certain basic legal notions which, as has
been observed in paragraphs 48 and 55, have from the beginning reflected
the opinio juris in the matter of delimitation; those principles being that
delimitation must be the object of agreement between the States con-
cerned, and that such agreement must be arrived at in accordance with
equitable principles. On a foundation of very genera! precepts of justice
and good faith, actual rules of law are here involved which govern the

47
47 CONTINENTAL SHELF (JUDGMENT)

delimitation of adjacent continental shelves—that is to say, rules binding
upon States for all delimitations ;—ih-short, it is not a question of apply-
ing equity simply as a matter of abstract justice, but of applying a rule
of law which itself requires the application of equitable principles, in
accordance with the ideas which have always underlain the development
of the legal régime of the continental shelf in this field, namely:

(a) the parties are under an obligation to enter into negotiations with a
view to arriving at an agreement, and not merely to go through a
formal process of negotiation as a sort of prior condition for the
automatic application of a certain method of delimitation in the
absence of agreement; they are under an obligation so to conduct
themselves that the negotiations are meaningful, which will not be
the case when either of them insists upon its own position without
contemplating any modification of it;

(6) the parties are under an obligation to act in such a way that, in the
particular case, and taking all the circumstances into account,
equitable principles are applied,—for this purpose the equidistance
method can be used, but other methods exist and may be employed,
alone or in combination, according to the areas involved;

(c) for the reasons given in paragraphs 43 and 44, the continental shelf
of any State must be the natural prolongation of its land territory
and must not encroach upon what is the natural prolongation of the
territory of another State.

*
* *

86. It is now necessary to examine these rules more closely, as also
certain problems relative to their application. So far as the first rule is
concerned, the Court would recall not only that the obligation to nego-
tiate which the Parties assumed by Article 1, paragraph 2, of the Special
Agreements arises out of the Truman Proclamation, which, for the
reasons given in paragraph 47, must be considered as having propounded
the rules of law in this field, but also that this obligation merely constitutes
a special application of a principle which underlies all international
relations, and which is moreover recognized in Article 33 of the Charter
of the United Nations as one of the methods for the peaceful settlement
of international disputes. There is no need to insist upon the fundamental
character of this method of settlement, except to point out that it is
emphasized by the observable fact that judicial or arbitral settlement is
not universally accepted.

87. As the Permanent Court of International Justice said in its Order
of 19 August 1929 in the case of the Free Zones of Upper Savoy and the
District of Gex, the judicial settlement of international disputes “‘is
simply an alternative to the direct and friendly settlement of such dis-
putes between the parties” (P.C.I.J., Series A, No. 22, at p. 13). Defining
the content of the obligation to negotiate, the Permanent Court, in its

48
48 CONTINENTAL SHELF (JUDGMENT)

Advisory Opinion in the case of Railway Traffic between Lithuania and
Poland, said that the obligation was “not only to enter into negotiations
but also to pursue them as far as possible with a view to concluding
agreements”’, even if an obligation to negotiate did not imply an obliga-
tion to reach agreement (P.C.I.J., Series A/B, No. 42, 1931, at p. 116).
In the present case, it needs to be observed that whatever the details of
the negotiations carried on in 1965 and 1966, they failed of their purpose
because the Kingdoms of Denmark and the Netherlands, convinced
that the equidistance principle alone was applicable, in consequence of a
rule binding upon the Federal Republic, saw no reason to depart from
that rule; and equally, given the geographical considerations stated in
the last sentence of paragraph 7 above, the Federal Republic could not
accept the situation resulting from the application of that rule. So far
therefore the negotiations have not satisfied the conditions indicated in
paragraph 85 (a), but fresh negotiations are to take place on the basis
of the present Judgment.

88. The Court comes next to the rule of equity. The legal basis of that
rule in the particular case of the delimitation of the continental shelf as
between adjoining States has already been stated. It must however be
noted that the rule rests also on a broader basis. Whatever the legal
reasoning of a court of justice, its decisions must by definition be just,
and therefore in that sense equitable. Nevertheless, when mention is
made of a court dispensing justice or declaring the law, what is meant is
that the decision finds its objective justification in considerations lying
not outside but within the rules, and in this field it is precisely a rule of
law that calls for the application of equitable principles. There is con-
sequently no question in this case of any decision ex aequo et bono, such
as would only be possible under the conditions prescribed by Article 38,
paragraph 2, of the Court’s Statute. Nor would this be the first time that
the Court has adopted such an attitude, as is shown by the following
passage from the Advisory Opinion given in the case of Judgments of the
Administrative Tribunal of the I.L.O. upon Complaints Made against
Unesco U.C.J. Reports 1956, at p. 100):

“In view of this the Court need not examine the allegation that
the validity of the judgments of the Tribunal is vitiated by excess of
jurisdiction on the ground that it awarded compensation ex aequo
et bono. It will confine itself to stating that, in the reasons given by
the Tribunal in support of its decision on the merits, the Tribunal
said: ‘That redress will be ensured ex aequo et bono by the granting
to the complainant of the sum set forth below.’ It does not appear
from the context of the judgment that the Tribunal thereby intended
to depart from principles of law. The apparent intention was to say

49
49 CONTINENTAL SHELF (JUDGMENT)

that, as the precise determination of the actual amount to be awarded
could not be based on any specific rule of law, the Tribunal fixed
what the Court, in other circumstances, has described as the true
measure of compensation and the reasonable figure of such com-
pensation (Corfu Channel case, Judgment of December 15th, 1949,
I.C.J. Reports 1949, p. 249).”

89. It must next be observed that, in certain geographical circum-
stances which are quite frequently met with, the equidistance method,
despite its known advantages, leads unquestionably to inequity, in the
following sense:

(a) The slightest irregularity in a coastline is automaticaily magnified by
the equidistance line as regards the consequences for the delimita-
tion of the continental shelf. Thus it has been seen in the case of
concave or convex coastlines that if the equidistance method is
employed, then the greater the irregularity and the further from the
coastline the area to be delimited, the more unreasonable are the
results produced. So great an exaggeration of the consequences of
a natural geographical feature must be remedied or compensated
for as far as possible, being of itself creative of inequity.

(6) In the case of the North Sea in particular, where there is no outer
boundary to the continental shelf, it happens that the claims of
several States converge, meet and intercross in localities where,
despite their distance from the coast, the bed of the sea still un-
questionably consists of continental shelf. A study of these con-
vergences, as revealed by the maps, shows how inequitable would
be the apparent simplification brought about by a delimitation
which, ignoring such geographical circumstances, was based solely
on the equidistance method.

90. If for the above reasons equity excludes the use of the equidistance
method in the present instance, as the sole method of delimitation, the
question arises whether there is any necessity to employ only one method
for the purposes of a given delimitation. There is no logical basis for this,
and no objection need be felt to the idea of effecting a delimitation of
adjoining continental shelf areas by the concurrent use of various
methods. The Court has already stated why it considers that the inter-
national law of continental shelf delimitation does not involve any im-
perative rule and permits resort to various principles or methods, as may
be appropriate, or a combination of them, provided that, by the applica-
tion of equitable principles, a reasonable result is arrived at.

91. Equity does not necessarily imply equality. There can never be
any question of completely refashioning nature, and equity does not
require that a State without access to the sea should be allotted an area
of continental shelf, any more than there could be a question of rendering
the situation of a State with an extensive coastline similar to that of a

50
50 CONTINENTAL SHELF (JUDGMENT)

State with a restricted coastline. Equality is to be reckoned within the
same plane, and it is not such natural inequalities as these that equity
could remedy. But in the present case there are three States whose North
Sea coastlines are in fact comparable in length and which, therefore,
have been given broadly equal treatment by nature except that the con-
figuration of one of the coastlines would, if the equidistance method is
used, deny to one of these States treatment equal or comparable to that
given the other two. Here indeed is a case where, in a theoretical situation
of equality within the same order, an inequity is created. What is un-
acceptable in this instance is that a State should enjoy continental shelf
rights considerably different from those of its neighbours merely because
in the one case the coastline is roughly convex in form and in the other
it is markedly concave, although those coastlines are comparable in
length. It is therefore not a question of totally refashioning geography
whatever the facts of the situation but, given a geographical situation of
quasi-equality as between a number of States, of abating the effects of
an incidental special feature from which an unjustifiable difference of
treatment could result.

92. It has however been maintained that no one method of delimita-
tion can prevent such results and that all can lead to relative injustices.
This argument has in effect already been dealt with. It can only strengthen
the view that it is necessary to seek not one method of delimitation but
one goal. It is in this spirit that the Court must examine the question of
how the continental shelf can be delimited when it is in fact the case that
the equidistance principle does not provide an equitable solution. As the
operation of delimiting is a matter of determining areas appertaining to
different jurisdictions, it is a truism to say that the determination must be
equitable; rather is the problem above all one of defining the means where-
by the delimitation can be carried out in such a way as to be recognized
as equitable. Although the Parties have made it known that they intend
to reserve for themselves the application of the principles and rules laid
down by the Court, it would, even so, be insufficient simply to rely on the
rule of equity without giving some degree of indication as to the possible
ways in which it might be applied in the present case, it being understood
that the Parties will be free to agree upon one method rather than an-
other, or different methods if they so prefer.

93. In fact, there is no legal limit to the considerations which States
may take account of for the purpose of making sure that they apply
equitable procedures, and more often than not it is the balancing-up of
all such considerations that will produce this result rather than reliance
on one to the exclusion of all others. The problem of the relative weight
to be accorded to different considerations naturally varies with the circum-
stances of the case.

94. In balancing the factors in question it would appear that various
aspects must be taken into account. Some are related to the geological,
others to the geographical aspect of the situation, others again to the

31
Si CONTINENTAL SHELF (JUDGMENT)

idea of the unity of any deposits. These criteria, though not entirely
precise, can provide adequate bases for decision adapted to the factual
situation.

95. The institution of the continental shelf has arisen out of the recog-
nition of a physical fact; and the link between this fact and the law, with-
out which that institution would never have existed, remains an im-
portant element for the application of its legal régime. The continental
shelf is, by definition, an area physically extending the territory of most
coastal States into a species of platform which has attracted the attention
first of geographers and hydrographers and then of jurists. The impor-
tance of the geological aspect is emphasized by the care which, at the
beginning of its investigation, the International Law Commission took
to acquire exact information as to its characteristics, as can be seen in
particular from the definitions to be found on page 131 of Volume ]
of the Feurbook of the International Law Commission for 1956. The ap-
purtenance of the shelf to the countries in front of whose coastlines it
lies, is therefore a fact, and it can be useful to consider the geology of
that shelf in order to find out whether the direction taken by certain
configurational features should influence delimitation because, in certain
localities, they point-up the whole notion of the appurtenance of the
continental shelf to the State whose territory it does in fact prolong.

96. The doctrine of the continental shelf is a recent instance of en-
croachment on maritime expanses which, during the greater part of
history, appertained to no-one. The contiguous zone and the continental
shelf are in this respect concepts of the same kind. In both instances the
principle is applied that the land dominates the sea; it is consequently
necessary to examine closely the geographical configuration of the coast-
lines of the countries whose continental shelves are to be delimited. This
is one of the reasons why the Court does not consider that markedly
pronounced configurations can be ignored; for, since the land is the legal
source of the power which a State mav exercise over territorial extensions
to seaward, it must first be clearly established what features do in fact
constitute such extensions. Above all is this the case when what is in-
volved is no longer areas of sea, such as the contiguous zone, but stretches
of submerged land; for the legal régime of the continental shelf is that
of a soil and a subsoil, two words evocative of the land and not of the sea.

97. Another factor to be taken into consideration in the delimitation
of areas of continental shelf as between adjacent States ts the unity of
any deposits. The natural resources of the subsoil of the sea in those parts
which consist of continental shelf are the very object of the legal régime
established subsequent to the Truman Proclamation. Yet it frequently
occurs that the same deposit lies on both sides of the line dividing a con-
tinental shelf between two States, and since it is possible to exploit such
a deposit from either side, a problem immediately arises on account of
the risk of prejudicial or wasteful exploitation by one or other of the
States concerned. To look no farther than the North Sea, the practice

52
52 CONTINENTAL SHELF (JUDGMENT)

of States shows how this problem has been dealt with, and all that is
needed is to refer to the undertakings entered into by the coastal States
of that sea with a view to ensuring the most efficient exploitation or the
apportionment of the products extracted—(see in particular the agree-
ment of 10 March 1965 between the United Kingdom and Norway,
Article 4; the agreement of 6 October 1965 between the Netherlands and
the United Kingdom relating to ‘‘the exploitation of single geological
structures extending across the dividing line on the continental shelf
under the North Sea”; and the agreement of 14 May 1962 between the
Federal Republic and the Netherlands concerning a joint plan for ex-
ploiting the natural resources underlying the area of the Ems Estuary
where the frontier between the two States has not been finally delimited.)
The Court does not consider that unity of deposit constitutes anything
more than a factual element which it is reasonable to take into considera-
tion in the course of the negotiations for a delimitation. The Parties are
fully aware of the existence of the problem as also of the possible ways of
solving it.

98. A final factor to be taken account of is the element of a reason-
able degree of proportionality which a delimitation effected according
to equitable principles ought to bring about between the extent of the
continental shelf appertaining to the States concerned and the lengths
of their respective coastlines,—these being measured according to their
general direction in order to establish the necessary balance between
States with straight, and those with markedly concave or convex coasts,
or to reduce very irregular coastlines to their truer proportions. The
choice and application of the appropriate technical methods would be
a matter for the parties. One method discussed in the course of the pro-
ceedings, under the name of the principle of the coastal front, consists
in drawing a straight baseline between the extreme points at either end
of the coast concerned, or in some cases a series of such lines. Where the
parties wish to employ in particular the equidistance method of delimita-
tion, the establishment of one or more baselines of this kind can play
a useful part in eliminating or diminishing the distortions that might
result from the use of that method.

99. In a sea with the particular configuration of the North Sea, and
in view of the particular geographical situation of the Parties’ coastlines
upon that sea, the methods chosen by them for the purpose of fixing the
delimitation of their respective areas may happen in certain localities to
lead to an overlapping of the areas appertaining to them. The Court
considers that such a situation must be accepted as a given fact and
resolved either by an agreed, or failing that by an equal division of the
overlapping areas, or by agreements for joint exploitation, the latter
solution appearing particularly appropriate when it is a question of
preserving the unity of a deposit.

53
53 CONTINENTAL SHELF (JUDGMENT)

100. The Court has examined the problems raised by the present case
in its own context, which is strictly that of delimitation. Other questions
relating to the general legal régime of the continental shelf, have been
examined for that purpose only. This régime furnishes an example of a
legal theory derived from a particular source that has secured a general
following. As the Court has recalled in the first part of its Judgment, it
was the Truman Proclamation of 28 September 1945 which was at the
origin of the theory, whose special features reflect that origin. It would
therefore not be in harmony with this history to over-systematize a
pragmatic construct the developments of which have occurred within
a relatively short space of time.

101. For these reasons,
THE COURT,

by eleven votes to six,
finds that, in each case,

(A) the use of the equidistance method of delimitation not being
obligatory as between the Parties; and

(B) there being no other single method of delimitation the use of
which is in all circumstances obligatory;

(C) the principles and rules of international law applicable to the
delimitation as between the Parties of the areas of the continental shelf
in the North Sea which appertain to each of them beyond the partial
boundary determined by the agreements of | December 1964 and 9 June
1965, respectively, are as follows:

(1) delimitation is to be effected by agreement in accordance with
equitable principles, and taking account of all the relevant circum-
stances, in such a way as to leave as much as possible to each Party
all those parts of the continental shelf that constitute a natural
prolongation of its land territory into and under the sea, without
encroachment on the natural prolongation of the land territory of
the other;

(2) if, in the application of the preceding sub-paragraph, the delimitation
leaves to the Parties areas that overlap, these are to be divided be-
tween them in agreed proportions or, failing agreement, equally,
unless they decide on a régime of joint jurisdiction, user, or exploita-
tion for the zones of overlap or any part of them;

(D) in the course of the negotiations, the factors to be taken into
account are to include:

54
54 CONTINENTAL SHELF (JUDGMENT)

(1) the general configuration of the coasts of the Parties, as well as the
presence of any special or unusual features;

(2) so far as known or readily ascertainable, the physical and geological
structure, and natural resources, of the continental shelf areas in-
volved;

(3) the element of a reasonable degree of proportionality, which a delimi-
tation carried out in accordance with equitable principles ought to
bring about between the extent of the continental shelf areas apper-
taining to the coastal State and the length of its coast measured in
the general direction of the coastline, account being taken for this
purpose of the effects, actual or prospective, of any other continental
shelf delimitations between adjacent States in the same region.

Done in English and in French, the English text being authoritative
at the Peace Palace, The Hague, this twentieth day of February, one
thousand nine hundred and sixty-nine, in four copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of the Federal Republic of Germany, to the Government
of the Kingdom of Denmark and to the Government of the Kingdom of
the Netherlands, respectively.

(Signed) J. L. BUSTAMANTE R.,
President.

(Signed) S. AQUARONE,
Registrar.

Judge Sir Muhammad ZAFRULLA KHAN makes the following declara-
tion:

I am in agreement with the Judgment throughout but would wish to
add the following observations.

The essence of the dispute between the Parties is that the two Kingdoms
claim that the delimitation effected between them under the Agreement
of 31 March 1966 is binding upon the Federal Republic and that the
Federal Republic is bound to accept the situation resulting therefrom,
which would confine its continental shelf to the triangle formed by lines
ABE and C-D-E in Map 3. The Federal Republic stoutly resists that
claim.

Not only is Article 6 of the Geneva Convention of 1958 not opposable
to the Federal Republic but the delimitation effected under the Agree-
ment of 31 March 1966 does not derive from the provisions of that Article
as Denmark and the Netherlands are neither States ‘whose coasts are
opposite each other’ within the meaning of the first paragraph of that
Article nor are they “two adjacent States” within the meaning of the

55
55 CONTINENTAL SHELF (DECL. ZAFRULLA KHAN)

second paragraph of that Article. The situation resulting from that delimi-
tation, so far as it affects the Federal Republic is not, therefore, brought
about by the application of the principle set out in either of the paragraphs
of Article 6 of the Convention.

Had paragraph 2 of Article 6 been applicable to the delimitation of
the continental shelf between the Parties to the dispute, a boundary line,
determined by the application of the principle of equidistance, would
have had to allow for the configuration of the coastline of the Federal
Republic as a “‘special circumstance”.

In the course of the oral pleadings the contention that the principle
of equidistance cum special circumstances had crystallized into a rule of
customary international law was not advanced on behalf of the two
Kingdoms as an alternative to the claim that that principle was inherent
in the very concept of the continental shelf. The Judgment has, in fair-
ness, dealt with these two contentions as if they had been put forward
in the alternative and were thus consistent with each other, and has
rejected each of them on the merits. I am in agreement with the reasoning
of the Judgment on both these points. But, I consider, it is worth men-
tioning that Counsel for the two Kingdoms summed up their position
in regard to the effect of the 1958 Convention as follows:

“,., They have not maintained that the Convention embodied al-
ready received rules of customary law in the sense that the Conven-
tion was merely declaratory of existing rules. Their position is rather
that the doctrine of the coastal State’s exclusive rights over the
adjacent continental shelf was in process of formation between 1945
and 1958; that the State practice prior to 1958 showed fundamental
variations in the nature and scope of the rights claimed: that, in
consequence, in State practice the emerging doctrine was wholly
lacking in any definition of these crucial elements as it was also of
the legal régime applicable to the coastal State with respect to the
continental shelf; that the process of the definition and consolidation
of the emerging customary law took place through the work of the
International Law Commission, the reaction of governments to that
work and the proceedings of the Geneva Conference; that the
emerging customary law, now become more defined, both as to the
rights of the coastal State and the applicable régime, crystallized in
the adoption of the Continental Shelf Convention by the Conference;
and that the numerous signatures and ratifications of the Convention
and the other State practice based on the principles set out in the
Convention had the effect of consolidating those principles as cus-
tomary law.”

If it were correct that the doctrine of the coastal State’s exclusive
rights over the adjacent continental shelf was in process of formation

56
56 CONTINENTAL SHELF (DECL. BENGZON)

between 1945 and 1958 and that in State practice prior to 1958 it was
wholly lacking in any definition of crucial elements as it was also of the
legal régime applicable to the coastal State with respect to the continental
shelf, then it would seem to follow conclusively that the principle of
equidistance was not inherent in the concept of the continental shelf.

Judge BENGZON makes the following declaration:

I regret my inability to concur with the main conclusions of the
majority of the Court. T agree with my colleagues who maintain the view
that Article 6 of the Geneva Convention is the applicable international
law and that as between these Parties equidistance is the rule for delimita-
tion, which rule may even be derived from the general principles of law.

President BUSTAMANTE Y RIVERO, Judges JESSUP, PADILLA NERVO and
AMMOUN append Separate Opinions to the Judgment of the Court.

Vice-President KORETSKY, Judges TANAKA, MORELLI, LACHS and Judge
ad hoc SGRENSEN append Dissenting Opinions to the Judgment of the
Court.

(Initialled) J. L. B.-R.

(Initialled) 8. A.

57
